
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [Docket No. 130925836-3836-01]
        RIN 0648-XC895
        Fisheries of the Exclusive Economic Zone Off Alaska; Gulf of Alaska; Proposed 2014 and 2015 Harvest Specifications for Groundfish
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule; request for comments.
        
        
          SUMMARY:
          NMFS proposes 2014 and 2015 harvest specifications, apportionments, and Pacific halibut prohibited species catch limits for the groundfish fishery of the Gulf of Alaska (GOA). This action is necessary to establish harvest limits for groundfish during the 2014 and 2015 fishing years and to accomplish the goals and objectives of the Fishery Management Plan for Groundfish of the Gulf of Alaska. The intended effect of this action is to conserve and manage the groundfish resources in the GOA in accordance with the Magnuson-Stevens Fishery Conservation and Management Act.
        
        
          
          DATES:
          Comments must be received by January 9, 2014.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by Docket Number NOAA-NMFS-2013-0147, by any one of the following methods:
          • Electronic Submissions: Submit all electronic public comments via the Federal e-Rulemaking Portal. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2013-0147, click the “Comment Now!” icon, complete the required fields, and enter or attach your comments.
          • Mail: Submit written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Ellen Sebastian. Mail comments to P.O. Box 21668, Juneau, AK 99802-1668.
          • Fax: Address written comments to Glenn Merrill, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region NMFS, Attn: Ellen Sebastian. Fax comments to (907) 586-7557.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter “N/A” in the required fields if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word, Excel, or Adobe PDF file formats only.

          Electronic copies of the Alaska Groundfish Harvest Specifications Final Environmental Impact Statement (Final EIS), Supplementary Information Report (SIR) to the EIS, and the Initial Regulatory Flexibility Analysis (IRFA) prepared for this action may be obtained from http://www.regulations.gov or from the Alaska Region Web site at http://alaskafisheries.noaa.gov. The final 2012 Stock Assessment and Fishery Evaluation (SAFE) report for the groundfish resources of the GOA, dated November 2012, is available from the North Pacific Fishery Management Council (Council) at 605 West 4th Avenue, Suite 306, Anchorage, AK 99501, phone 907-271-2809, or from the Council's Web site at http://alaskafisheries.noaa.gov/npfmc. The draft 2013 SAFE report for the GOA is available from the same source.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Obren Davis, 907-586-7228.
        
      
      
        SUPPLEMENTARY INFORMATION:

        NMFS manages the GOA groundfish fisheries in the exclusive economic zone (EEZ) of the GOA under the Fishery Management Plan for Groundfish of the Gulf of Alaska (FMP). The Council prepared the FMP under the authority of the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act), 16 U.S.C. 1801, et seq. Regulations governing U.S. fisheries and implementing the FMP appear at 50 CFR parts 600, 679, and 680.
        The FMP and its implementing regulations require NMFS, after consultation with the Council, to specify the total allowable catch (TAC) for each target species, the sum of which must be within the optimum yield (OY) range of 116,000 to 800,000 metric tons (mt). Section 679.20(c)(1) further requires NMFS to publish and solicit public comment on proposed annual TACs, Pacific halibut prohibited species catch (PSC) limits, and seasonal allowances of pollock and Pacific cod. The proposed harvest specifications in Tables 1 through 20 of this document satisfy these requirements. For 2014 and 2015, the sum of the proposed TAC amounts is 427,068 mt.

        Under § 679.20(c)(3), NMFS will publish the final 2014 and 2015 harvest specifications after (1) considering comments received within the comment period (see DATES), (2) consulting with the Council at its December 2013 meeting, (3) considering information presented in the 2013 Supplementary Information Report that assesses the need to prepare a Supplemental EIS (see ADDRESSES) and, (4) the final 2013 SAFE report prepared for the 2014 and 2015 groundfish fisheries.
        Other Actions Potentially Affecting the 2014 and 2015 Harvest Specifications
        Amendment 95: Halibut Prohibited Species Catch Limit Revisions
        At its June 2012 meeting, the Council took final action to reduce halibut PSC limits in the GOA trawl and hook-and-line groundfish fisheries. That action, Amendment 95 to the FMP, would change the process for setting halibut PSC limits, as well as reducing such limits from their current amounts. Halibut PSC limits would be established in Federal regulations and would remain in effect until changed by Secretarial approval of a subsequent Council action to amend those regulations.
        NMFS published a notice of availability for Amendment 95 on August 29, 2013 (78 FR 53419). The public comment period for the notice of availability on Amendment 95 ended on October 28, 2013. The proposed rule that would implement Amendment 95 published on September 17, 2013 (78 FR 57106), with public comments accepted through October 17, 2013. That proposed rule describes the various reductions to the GOA halibut PSC limits and other, associated components of the action. If approved by the Secretary of Commerce (Secretary), Amendment 95 would reduce the GOA halibut PSC limit for the groundfish trawl gear sector and groundfish catcher vessel (CV) hook-and-line gear sector by 15 percent. The proposed reductions would be phased in over 3 years: 7 percent in year 1, 5 percent in year 2 (to 12 percent), and 3 percent in year 3 (for a total of 15 percent). The proposed reduction for the catcher/processor (C/P) hook-and-line gear sector would be 7 percent, which would occur during the first year of implementation. Finally, the proposed reduction for the hook-and-line demersal shelf rockfish (DSR) fishery in the Southeast Outside district of the GOA would be 1 mt. The proposed reductions to the trawl halibut PSC limits use 1,973 mt as the baseline for the reductions. That baseline limit was established with the implementation of the Central GOA Rockfish Program (Rockfish Program) in 2011 (76 FR 81248, December 27, 2011).
        Amendment 95 would result in a new trawl sector halibut PSC limit of 1,848 mt in the first year of implementation (in 2014), 1,759 mt (in 2015), and 1,706 mt (in 2016 and later years). The DSR fishery halibut PSC limit would be 9 mt. The hook-and-line sector halibut PSC limits would vary annually, as these limits are based on how the Pacific cod TAC is annually apportioned between the Central and Western regulatory areas of the GOA. Based on 2013 Pacific cod TACs in the Western and Central GOA the hook-and-line C/P sector would receive a 115 mt halibut PSC limit. The hook-and-line CV sector PSC limit would be 154 mt (in 2014), 146 mt (in 2015), and 141 mt (in 2016 and later years). These limits are representative of the proposed halibut PSC reductions, but not the actual limits that would be implemented in future years. The proposed rule associated with Amendment 95 provides additional details about these limits (78 FR 57106, September 17, 2013).
        Amendment 97: Chinook Salmon Prohibited Species Catch Limits in the Non-Pollock Trawl Groundfish Fisheries

        In June 2013, the Council took action to recommend Amendment 97 to the FMP, as well as accompanying regulations. If approved by the Secretary, Amendment 97 would implement measures to control Chinook salmon PSC in all non-pollock trawl groundfish fisheries in the Western and Central GOA. The directed pollock fishery is not included in the Council's recommended action, as that fishery is already subject to Chinook PSC limits (§ 679.21(h)). The Council's preferred alternative would set an initial annual limit of 7,500 Chinook salmon apportioned among the sectors of catcher/processors, catcher vessels active in the Rockfish Program, and non-Rockfish Program catcher vessels. A sector would be prohibited from directed fishing for groundfish if it caught its apportioned amount of the total Chinook PSC limit. NMFS currently is developing a proposed rulemaking for this Chinook PSC action. If approved by the Secretary, the earliest these Chinook salmon PSC limits could be implemented would be 2015.
        Combining Central and Western GOA Other Rockfish Acceptable Biological Catches (ABCs) and TACs
        At its November 2013 meeting, the Council's GOA Groundfish Plan Team (Plan Team) recommended combining the Western and Central GOA “other rockfish” ABCs and TACs. The “other rockfish” category in those areas include “other rockfish” (19 species) and demersal shelf rockfish (7 species). The Plan Team recommended combining these ABCs and TACs based on the challenges associated with conducting a comprehensive assessment of all of the species in the “other rockfish” category in the Western and Central GOA. The Council and its Scientific and Statistical Committee (SSC) will consider this recommendation at the December 2013 Council meeting, and may recommend combining these ABCs and TACs as recommended by the Plan Team. NMFS does not anticipate any adverse management or conservation effects if this were to occur, as directed fishing for other rockfish would continue to be prohibited in the Western and Central GOA.
        Changes to GOA State of Alaska (State) Pacific Cod Guideline Harvest Level Fisheries
        In addition to the Federal Pacific cod fisheries in the GOA, there are Pacific cod fisheries managed by the State of Alaska (State). The State's guideline harvest level (GHL) fisheries are conducted independently of the Federal groundfish fisheries under direct regulation of the State. The State derives GHLs from the Federal ABC for each GOA management area, and the TAC for each area is the amount available after the Council deducts the annual GHL percentage from the ABC. Thus, Pacific cod TACs are affected by the State's Pacific cod GHLs. In October 2013, the Alaska Board of Fisheries, a regulatory body for the State's Department of Fish and Game, adopted a proposal to increase the GHL in the South Alaska Peninsula management area to 30 percent from 25 percent of the Western GOA ABC. Once implemented, this would decrease the proposed Pacific cod TAC for the Western GOA. This is described in further detail in the section of this preamble that discusses the “Specification and Apportionment of TAC Amounts.”
        Proposed Acceptable Biological Catch (ABC) and TAC Specifications

        In October 2013, the Council, its SSC, and its Advisory Panel (AP) reviewed the most recent biological and harvest information about the condition of groundfish stocks in the GOA. This information was compiled by the GOA Groundfish Plan Team and presented in the final 2012 SAFE report for the GOA groundfish fisheries, dated November 2012 (see ADDRESSES). The SAFE report contains a review of the latest scientific analyses and estimates of each species' biomass and other biological parameters, as well as summaries of the available information on the GOA ecosystem and the economic condition of the groundfish fisheries off Alaska. From these data and analyses, the Plan Team estimates an OFL and ABC for each species or species group. The amounts proposed for the 2014 and 2015 ABCs are based on the 2012 SAFE report. The AP and Council recommended that the proposed 2014 and 2015 TACs be set equal to proposed ABCs for all species and species groups, with the exception of the species categories further discussed below. The proposed ABCs and TACs could be changed in the final harvest specifications depending on the most recent scientific information contained in the final 2013 SAFE report.
        In November 2013, the Plan Team updated the 2012 SAFE report to include new information collected during 2013, such as NMFS stock surveys, revised stock assessments, and catch data. The Plan Team compiled this information and produced the draft 2013 SAFE report for presentation at the December 2013 Council meeting. At that meeting, the Council will consider information in the draft 2013 SAFE report, recommendations from the November 2013 Plan Team meeting and December 2013 SSC and AP meetings, public testimony, and relevant written public comments in making its recommendations for the final 2014 and 2015 harvest specifications. Pursuant to section 3.2.3.4.1 of the FMP, the Council could recommend adjusting the TACs if “warranted on the basis of bycatch considerations, management uncertainty, or socioeconomic considerations, or if required in order to cause the sum of the TACs to fall within the OY range.”
        In previous years, the largest changes from the proposed to the final harvest specifications have been for OFLs and ABCs based on the most recent NMFS stock surveys, which provide updated estimates of stock biomass and spatial distribution, and changes to the models used for producing stock assessments. NMFS scientists presented updated and new survey results, changes to assessment models, and accompanying stock estimates at the September 2013 Plan Team meeting, and the SSC reviewed this information at the October 2013 Council meeting. The species with possible model changes are pollock, Pacific cod, flathead sole, dover sole, rock sole, “other rockfish,” and demersal shelf rockfish. In November 2013, the Plan Team considered updated stock assessments for groundfish, which were included in the draft 2013 SAFE report.
        If the draft 2013 SAFE report indicates that the stock biomass trend is increasing for a species, then the final 2014 and 2015 harvest specifications for that species may reflect an increase from the proposed harvest specifications. The draft 2013 SAFE reports indicate that the biomass trend for pollock, Pacific cod, deep-water flatfish, Pacific ocean perch, northern rockfish, shortraker rockfish, dusky rockfish, thornyhead rockfish, other rockfish, longnose skates, other skates, and octopuses may be increasing. Conversely, if the draft 2013 SAFE report indicates that the stock biomass trend is decreasing for a species, then the final 2014 and 2015 harvest specifications may reflect a decrease from the proposed harvest specifications. The draft 2013 SAFE reports indicate that the biomass trend for sablefish, shallow-water flatfish, rex sole, arrowtooth flounder, flathead sole, rougheye rockfish, demersal shelf rockfish, big skate, sculpins, and sharks may be decreasing. The biomass trends for Atka mackerel and squid species are relatively stable.

        The proposed OFLs, ABCs, and TACs are based on the best available biological and socioeconomic information, including projected biomass trends, information on assumed distribution of stock biomass, and revised methods used to calculate stock biomass. The FMP specifies the formulas, or tiers, to be used to compute OFLs and ABCs. The formulas applicable to a particular stock or stock complex are determined by the level of reliable information available to the fisheries scientists. This information is categorized into a successive series of six tiers to define OFL and ABC amounts, with tier one representing the highest level of information quality available and tier six representing the lowest level of information quality available. The Plan Team used the FMP tier structure to calculate OFLs and ABCs for each groundfish species.

        The SSC adopted the proposed 2014 and 2015 OFLs and ABCs recommended by the Plan Team for all groundfish species. The Council adopted the SSC's OFL and ABC recommendations and the AP's TAC recommendations. These amounts are unchanged from the final 2014 harvest specifications published in the Federal Register on February 26, 2013 (78 FR 13162), with three exceptions. The TACs for three species and area combinations in the final 2014 harvest specifications were mis-specified and would be corrected in this proposed action. These include the TACs for shallow-water flatfish in the West Yakutat and Southeast Outside Districts of the GOA, and the TAC for rex sole in the West Yakutat District. The 2013 TACs for these species and areas were inadvertently carried forward and published as the 2014 TACs in the final 2014 harvest specifications. The 2014 TACs for these three species should have been set equal to the 2014 ABCs for these species. This resulted in these three TACs being specified as greater than the available 2014 ABCs. The proposed 2014 and 2015 TACs for these species incorporate corrections to these mis-specifications.
        Specification and Apportionment of TAC Amounts
        The Council recommended proposed 2014 and 2015 TACs that are equal to proposed ABCs for all species and species groups, with the exceptions of Atka mackerel, arrowtooth flounder, flathead sole, and shallow-water flatfish, “other rockfish,” rex sole, Pacific cod, and pollock. The Atka mackerel TAC is set to accommodate incidental catch amounts of this species in other directed fisheries. The arrowtooth flounder, flathead sole, and shallow-water flatfish TACs are set to conserve the halibut PSC limit for use in other fisheries. The “other rockfish” TAC is set to reduce the potential amount of discards in the Southeast Outside (SEO) District. The rex sole TAC in the West Yakutat District was set to accommodate incidental catch amounts of this species in other directed fisheries.
        The Pacific cod TACs are set to accommodate the State's GHL for Pacific cod so that ABCs are not exceeded. State GHL fisheries for Pacific cod are established in the Western and Central Regulatory Areas, as well as in Prince William Sound (PWS). The Plan Team, SSC, AP, and Council recommended that the sum of all State and Federal water Pacific cod removals from the GOA not exceed ABC recommendations. Accordingly, the Council reduced the proposed 2014 and 2015 Pacific cod TACs in the Eastern, Central, and Western Regulatory Areas to account for State GHLs. Therefore, the proposed 2014 and 2015 Pacific cod TACs are less than the proposed ABCs by the following amounts: (1) Eastern GOA, 842 mt; (2) Central GOA, 12,841 mt; and (3) Western GOA, 7,368 mt. These amounts reflect the sum of the State's 2014 and 2015 GHLs in these areas, which are 25 percent of the Eastern, Central, and Western GOA proposed ABCs, respectively. As described above, the State adopted an increase to the GHL for the State Pacific cod fishery in the Western GOA in October 2013. This increase, to 30 percent from 25 percent, would decrease the Western GOA Pacific cod TAC proposed by this action to 20,629 mt from 22,103 mt. This change will be incorporated in the final 2014 and 2015 harvest specifications, following the Council's review of this change at its December 2013 meeting. The final Western GOA Pacific cod TAC may be either lower or higher than the above amount (20,629 mt), as the 2014 and 2015 Pacific cod ABCs will probably differ from those proposed in this action, based on the updated stock biomass trends that will be contained in the draft 2013 SAFE report.
        The ABC for the pollock stock in the combined Western, Central, and West Yakutat Regulatory Areas (W/C/WYK) has been adjusted to reflect the GHL established by the State for the PWS pollock fishery since its inception in 1995. Genetic studies have led fisheries scientists to believe that the pollock in PWS is not a separate stock from the combined W/C/WYK population. The Plan Team has had a protocol of recommending that the GHL amount be deducted from the Gulf-wide ABC since 1996. Accordingly, the Council recommended decreasing the W/C/WYK pollock ABC to account for the State's PWS GHL. For 2014 and 2015, the proposed PWS pollock GHL is 2,583 mt, as recommended by State fisheries managers.
        NMFS proposed apportionment for groundfish species are based on the distribution of biomass among the regulatory areas under which NMFS manages the species. Additional regulations govern the apportionment of Pacific cod, pollock, and sablefish. Additional detail on the apportionment of Pacific cod and pollock are described below, and briefly summarized here.
        NMFS proposes Pacific cod TACs in the Western, Central, and Eastern GOA (see Table 1). NMFS also proposes seasonal apportionment of the Pacific cod TACs in the Western and Central Regulatory Areas. Sixty percent of the annual TAC is apportioned to the A season for hook-and-line, pot, or jig gear from January 1 through June 10, and for trawl gear from January 20 through June 10. Forty percent of the annual TAC is apportioned to the B season for jig gear from June 10 through December 31, for hook-and-line or pot gear from September 1 through December 31, and for trawl gear from September 1 through November 1 (§§ 679.23(d)(3) and 679.20(a)(12)). The Western and Central GOA Pacific cod gear and sector apportionments are discussed in detail below; Table 3 lists these amounts.
        NMFS proposes pollock TACs in the Western, Central, West Yakutat Regulatory Areas, and the Southeast Outside District of the GOA (see Table 1). NMFS also proposes seasonal apportionment of the annual pollock TAC in the Western and Central Regulatory Areas of the GOA among Statistical Areas 610, 620, and 630, and divided equally among each of the following four seasons: the A season (January 20 through March 10), the B season (March 10 through May 31), the C season (August 25 through October 1), and the D season (October 1 through November 1) (§ 679.23(d)(2)(i) through (iv), and § 679.20(a)(5)(iv)(A) and (B)). Additional detail is provided below; Table 2 lists these amounts.
        The Council's recommendation for sablefish area apportionments takes into account the prohibition on the use of trawl gear in the SEO District of the Eastern Regulatory Area and makes available 5 percent of the combined Eastern Regulatory Area TACs to trawl gear for use as incidental catch in other directed groundfish fisheries in the WYK District (§ 679.20(a)(4)(i)). Additional detail is provided below; Tables 4 and 5 list these amounts.

        The sum of the proposed TACs for all GOA groundfish is 427,068 mt for 2014 and 2015, which is within the OY range specified by the FMP. The sums of the proposed 2014 and 2015 TACs are lower than the final 2013 TACs currently specified for the GOA groundfish fisheries (78 FR 13162, February 26, 2013). The proposed 2014 and 2015 TACs for Pacific cod, flathead sole, and rougheye rockfish are higher than the final 2013 TACs for these species. The proposed 2014 and 2015 TACs for pollock, sablefish, shallow-water flatfish, rex sole, Pacific ocean perch, northern rockfish, and dusky rockfish are lower than the final 2013 TACs for these species. The proposed 2014 and 2015 TACs for the remaining species are equal to the final 2013 TACs.
        For 2014 and 2015, the Council recommends and NMFS proposes the OFLs, ABCs, and TACs listed in Table 1. The proposed ABCs reflect harvest amounts that are less than the specified overfishing levels. The sum of the proposed 2014 and 2015 ABCs for all assessed groundfish is 584,094 mt, which is lower than the final 2013 ABC total of 595,920 mt (78 FR 13162, February 26, 2013).
        Table 1 lists the proposed 2014 and 2015 OFLs, ABCs, TACs, and area apportionments of groundfish in the GOA. These amounts are consistent with the biological condition of groundfish stocks as described in the 2012 SAFE report, and adjusted for other biological and socioeconomic considerations, including maintaining the total TAC within the required OY range. These proposed amounts and apportionments by area, season, and sector are subject to change pending consideration of the draft 2013 SAFE report and the Council's recommendations for the final 2014 and 2015 harvest specifications during its December 2013 meeting.
        
          Table 1—Proposed 2014 and 2015 ABCs, TACs, and OFLs of Groundfish for the Western/Central/West Yakutat (W/C/WYK), Western (W), Central (C), Eastern (E) Regulatory Areas, and in the West Yakutat (WYK), Southeast Outside (SEO), and Gulfwide (GW) Districts of the Gulf of Alaska
          [Values are rounded to the nearest metric ton]
          
            Species
            Area 1
            
            OFL
            ABC
            TAC
          
          
             Pollock 2
            
            Shumagin (610)
            n/a
            25,648
            25,648
          
          
             
            Chirikof (620)
            n/a
            47,004
            47,004
          
          
             
            Kodiak (630)
            n/a
            25,011
            25,011
          
          
             
            WYK (640)
            n/a
            3,093
            3,093
          
          
             
            W/C/WYK (subtotal)
            138,610
            100,756
            100,756
          
          
             
            SEO (650)
            14,366
            10,774
            10,774
          
          
             
            Total
            152,976
            111,530
            111,530
          
          
            Pacific cod 3
            
            W
            n/a
            29,470
            22,103
          
          
             
            C
            n/a
            51,362
            38,522
          
          
             
            E
            n/a
            3,368
            2,526
          
          
             
            Total
            101,100
            84,200
            63,150
          
          
            Sablefish 4
            
            W
            n/a
            1,641
            1,641
          
          
             
            C
            n/a
            5,195
            5,195
          
          
             
            WYK
            n/a
            1,902
            1,902
          
          
             
            SEO
            n/a
            2,993
            2,993
          
          
             
            E (WYK and SEO) (subtotal)
            n/a
            4,895
            4,895
          
          
             
            Total
            13,871
            11,731
            11,731
          
          
            Shallow-water flatfish 6
            
            W
            n/a
            18,033
            13,250
          
          
             
            C
            n/a
            18,660
            18,000
          
          
             
            WYK
            n/a
            4,299
            4,299
          
          
             
            SEO
            n/a
            1,092
            1,092
          
          
             
            Total
            51,580
            42,084
            36,641
          
          
            Deep-water flatfish 5
            
            W
            n/a
            176
            176
          
          
             
            C
            n/a
            2,308
            2,308
          
          
             
            WYK
            n/a
            1,581
            1,581
          
          
             
            SEO
            n/a
            1,061
            1,061
          
          
               
            Total
            6,834
            5,126
            5,126
          
          
            Rex sole
            W
            n/a
            1,287
            1,287
          
          
             
            C
            n/a
            6,310
            6,310
          
          
             
            WYK
            n/a
            823
            823
          
          
             
            SEO
            n/a
            1,040
            822
          
          
             
            Total
            12,362
            9,460
            9,242
          
          
            Arrowtooth flounder
            W
            n/a
            26,970
            14,500
          
          
             
            C
            n/a
            140,424
            75,000
          
          
             
            WYK
            n/a
            20,754
            6,900
          
          
             
            SEO
            n/a
            20,663
            6,900
          
          
             
            Total
            245,262
            208,811
            103,300
          
          
            Flathead sole
            W
            n/a
            16,063
            8,650
          
          
            
             
            C
            n/a
            27,126
            15,400
          
          
             
            WYK
            n/a
            4,785
            4,785
          
          
             
            SEO
            n/a
            1,797
            1,797
          
          
             
            Total
            62,296
            49,771
            30,632
          
          
            Pacific ocean perch 7
            
            W
            n/a
            2,005
            2,005
          
          
             
            C
            n/a
            10,740
            10,740
          
          
             
            WYK
            n/a
            1,613
            1,613
          
          
             
            W/C/WYK
            16,555
             
             
          
          
             
            SEO
            2,046
            1,775
            1,775
          
          
             
            Total
            18,061
            16,133
            16,133
          
          
            Northern rockfish 8
            
            W
            n/a
            1,899
            1,899
          
          
             
            C
            n/a
            2,951
            2,951
          
          
             
            E
            n/a
             
             
          
          
             
            Total
            5,791
            4,850
            4,850
          
          
            Shortraker rockfish 9
            
            W
            n/a
            104
            104
          
          
             
            C
            n/a
            452
            452
          
          
             
            E
            n/a
            525
            525
          
          
             
            Total
            1,441
            1,081
            1,081
          
          
            Dusky rockfish 10
            
            W
            n/a
            354
            354
          
          
             
            C
            n/a
            3,317
            3,317
          
          
             
            WYK
            n/a
            465
            465
          
          
             
            SEO
            n/a
            277
            277
          
          
             
            Total
            5,395
            4,413
            4,413
          
          
            Rougheye rockfish 11
            
            W
            n/a
            83
            83
          
          
             
            C
            n/a
            871
            871
          
          
             
            E
            n/a
            300
            300
          
          
             
            Total
            1,508
            1,254
            1,254
          
          
            Demersal shelf rockfish 12
            
            SEO
            487
            303
            303
          
          
            Thornyhead rockfish 13
            
            W
            n/a
            150
            150
          
          
             
            C
            n/a
            766
            766
          
          
             
            E
            n/a
            749
            749
          
          
             
            Total
            2,220
            1,665
            1,665
          
          
            Other rockfish 14 15
            
            W
            n/a
            44
            44
          
          
             
            C
            n/a
            606
            606
          
          
             
            WYK
            n/a
            230
            230
          
          
             
            SEO
            n/a
            3,165
            200
          
          
             
            Total
            5,305
            4,045
            1,080
          
          
            Atka mackerel
            GW
            6,200
            4,700
            2,000
          
          
            Big skates 16
            
            W
            n/a
            469
            469
          
          
             
            C
            n/a
            1,793
            1,793
          
          
             
            E
            n/a
            1,505
            1,505
          
          
             
            Total
            5,023
            3,767
            3,767
          
          
            Longnose skates 17
            
            W
            n/a
            70
            70
          
          
             
            C
            n/a
            1,879
            1,879
          
          
             
            E
            n/a
            676
            676
          
          
             
            Total
            3,500
            2,625
            2,625
          
          
            Other skates 18
            
            GW
            2,706
            2,030
            2,030
          
          
            Sculpins
            GW
            7,614
            5,884
            5,884
          
          
            Sharks
            GW
            8,037
            6,028
            6,028
          
          
            Squid
            GW
            1,530
            1,148
            1,148
          
          
            
            Octopuses
            GW
            1,941
            1,455
            1,455
          
          
            Total
            
            723,580
            584,094
            427,068
          
          
            1 Regulatory areas and districts are defined at § 679.2. (W=Western Gulf of Alaska; C=Central Gulf of Alaska; E=Eastern Gulf of Alaska; WYK=West Yakutat District; SEO=Southeast Outside District; GW=Gulf-wide).
          
            2 Pollock is apportioned in the Western/Central Regulatory Areas among three statistical areas. Table 2 lists the proposed 2014 and 2015 seasonal apportionments. In the West Yakutat and Southeast Outside Districts of the Eastern Regulatory Area, pollock is not divided into seasonal allowances.
          
            3 Section 679.20(a)(12)(i) requires the allocation of the Pacific cod TACs in the Western and Central Regulatory Areas of the GOA among gear and operational sectors. The annual Pacific cod TAC is apportioned among various sectors 60 percent to the A season and 40 percent to the B season in the Western and Central Regulatory Areas of the GOA. In the Eastern Regulatory Area of the GOA, Pacific cod is allocated 90 percent for processing by the inshore component and 10 percent for processing by the offshore component. Table 3 lists the proposed 2014 and 2015 Pacific cod seasonal apportionments.
          
            4 Sablefish is allocated to hook-and-line and trawl gear in 2014 and trawl gear in 2015. Tables 4 and 5 list the proposed 2014 and 2015 allocations of sablefish TACs.
          
            5 “Deep-water flatfish” means Dover sole, Greenland turbot, Kamchatka flounder, and deep-sea sole.
          
            6 “Shallow-water flatfish” means flatfish not including “deep-water flatfish,” flathead sole, rex sole, or arrowtooth flounder.
          
            7 “Pacific ocean perch” means Sebastes alutus.
          
          
            8 “Northern rockfish” means Sebastes polyspinous. For management purposes the 3 mt apportionment of ABC to the WYK District of the Eastern Gulf of Alaska has been included in the slope rockfish species group.
          
            9 “Shortraker rockfish” means Sebastes borealis.
          
          
            10 “Dusky rockfish” means Sebastes variabilis.
          
          
            11 “Rougheye rockfish” means Sebastes aleutianus (rougheye) and Sebastes melanostictus (blackspotted).
          
            12 “Demersal shelf rockfish” means Sebastes pinniger (canary), S. nebulosus (china), S. caurinus (copper), S. maliger (quillback), S. helvomaculatus (rosethorn), S. nigrocinctus (tiger), and S. ruberrimus (yelloweye).
          
            13 “Thornyhead rockfish” means “Sebastes species”
          
            14 “Other rockfish (slope rockfish)” means Sebastes aurora (aurora), S. melanostomus (blackgill), S. paucispinis (bocaccio), S. goodei (chilipepper), S. crameri (darkblotch), S. elongatus (greenstriped), S. variegatus (harlequin), S. wilsoni (pygmy), S. babcocki (redbanded), S. proriger (redstripe), S. zacentrus (sharpchin), S. jordani (shortbelly), S. brevispinis (silvergray), S. diploproa (splitnose), S. saxicola (stripetail), S. miniatus (vermilion), S. reedi (yellowmouth), S. entomelas (widow), and S. flavidus (yellowtail). In the Eastern GOA only, other rockfish also includes northern rockfish, S. polyspinous.
          
          
            15 “Other rockfish” in the Western and Central Regulatory Areas and in the West Yakutat District means other rockfish and demersal shelf rockfish.
          
            16 “Big skate” means Raja binoculata.
          
          
            17 “Longnose skate” means Raja rhina.
          
          
            18 “Other skates” means Bathyraja spp.
        
        Proposed Apportionment of Reserves
        Section 679.20(b)(2) requires NMFS to set aside 20 percent of each TAC for pollock, Pacific cod, flatfish, skates, sharks, squids, sculpins, and octopuses in reserves for possible apportionment at a later date during the fishing year. In 2013, NMFS apportioned all of the reserves in the final harvest specifications. For 2014 and 2015, NMFS proposes reapportionment of all the reserves for pollock, Pacific cod, flatfish, skates, sharks, squids, sculpins, and octopuses in anticipation of the projected annual catch of these species. The TACs in Table 1 reflect the apportionment of reserve amounts for these species and species groups. Each proposed TAC for the above mentioned species categories contains the full TAC recommended by the Council, since none of the relevant species and species groups' TACs contributed to a reserve that could be used for future reapportionments.
        Proposed Apportionments of Pollock TAC Among Seasons and Regulatory Areas, and Allocations for Processing by Inshore and Offshore Components
        As noted earlier, pollock is apportioned by season and area, and is further allocated for processing by inshore and offshore components. Pursuant to § 679.20(a)(5)(iv)(B), the annual pollock TAC specified for the Western and Central Regulatory Areas of the GOA is apportioned into four equal seasonal allowances of 25 percent. As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 through March 10, March 10 through May 31, August 25 through October 1, and October 1 through November 1, respectively.

        Pollock TACs in the Western and Central Regulatory Areas of the GOA are apportioned among Statistical Areas 610, 620, and 630, pursuant to § 679.20(a)(5)(iv)(A). In the A and B seasons, the apportionments have historically been based on the proportional distribution of pollock biomass based on the four most recent NMFS winter surveys. In the C and D seasons, the apportionments are in proportion to the distribution of pollock biomass based on the four most recent NMFS summer surveys. However, for 2014 and 2015, the Council recommends, and NMFS proposes, averaging the winter and summer distribution of pollock in the Central Regulatory Area for the A season instead of using the distribution based on only the winter surveys. This combination of summer and winter distribution has been used since 2002. The average is intended to reflect the best available information about migration patterns, distribution of pollock, and the performance of the fishery in the area during the A season. During the A season, the apportionment is based on the proposed adjusted estimate of the relative distribution of pollock biomass of approximately 16 percent, 62 percent, and 22 percent in Statistical Areas 610, 620, and 630, respectively. During the B season, the apportionment is based on the relative distribution of pollock biomass of approximately 16 percent, 74 percent, and 10 percent in Statistical Areas 610, 620, and 630, respectively. During the C and D seasons, the apportionment is based on the relative distribution of pollock biomass of approximately 36 percent, 28 percent, and 35 percent in Statistical Areas 610, 620, and 630, respectively.
        Within any fishing year, the amount by which a seasonal allowance is underharvested or overharvested may be added to, or subtracted from, subsequent seasonal allowances in a manner to be determined by the Regional Administrator (§ 679.20(a)(5)(iv)(B)). The rollover amount is limited to 20 percent of the unharvested seasonal apportionment for the statistical area. Any unharvested pollock above the 20-percent limit could be further distributed to the other statistical areas, in proportion to the estimated biomass in the subsequent season in those statistical areas (§ 679.20(a)(5)(iv)(B)). The proposed 2014 and 2015 pollock TACs in the WYK District of 3,093 mt and SEO District of 10,774 mt are not allocated by season.
        Section 679.20(a)(6)(i) requires the allocation of 100 percent of the pollock TAC in all regulatory areas and all seasonal allowances to vessels catching pollock for processing by the inshore component after subtraction of pollock amounts projected by the Regional Administrator to be caught by, or delivered to, the offshore component incidental to directed fishing for other groundfish species. Thus, the amount of pollock available for harvest by vessels harvesting pollock for processing by the offshore component is that amount that will be taken as incidental catch during directed fishing for groundfish species other than pollock, up to the maximum retainable amounts allowed under § 679.20(e) and (f). At this time, these incidental catch amounts of pollock are unknown and will be determined as fishing activity occurs during the fishing year by the offshore component.
        Table 2 lists the proposed 2014 and 2015 seasonal biomass distribution of pollock in the Western and Central Regulatory Areas, area apportionments, and seasonal allowances. The amounts of pollock for processing by the inshore and offshore components are not shown.
        
          Table 2—Proposed 2014 and 2015 Distribution of Pollock in the Central and Western Regulatory Areas of the Gulf of Alaska; Seasonal Biomass Distribution, Area Apportionments, and Seasonal Allowances of Annual TAC 1
          
          [Values are rounded to the nearest metric ton]
          
             
             
             
             
             
             
             
             
          
          
            Season 2
            
            Shumagin (Area 610)
            Chirikof (Area 620)
            Kodiak (Area 630)
            Total
          
          
            A (Jan 20-Mar 10)
            3,921
            (16.06%)
            15,015
            (61.50%)
            5,481
            (22.45%)
            24,416
          
          
            B (Mar 10-May 31)
            3,921
            (16.06%)
            18,102
            (67.25%)
            2,393
            (9.80%)
            24,416
          
          
            C (Aug 25-Oct 1)
            8,903
            (36.47%)
            6,944
            (28.44%)
            8,568
            (32.10%)
            24,416
          
          
            D (Oct 1-Nov 1)
            8,903
            (36.47%)
            6,944
            (28.44%)
            8,568
            (32.10%)
            24,415
          
          
            Annual Total 3
            
            25,648
            
            47,004
            
            25,011
            
            97,663
          
          
            1 Area apportionments and seasonal allowances may not total precisely due to rounding.
          
            2 As established by § 679.23(d)(2)(i) through (iv), the A, B, C, and D season allowances are available from January 20 to March 10, March 10 to May 31, August 25 to October 1, and October 1 to November 1, respectively. The amounts of pollock for processing by the inshore and offshore components are not shown in this table.
          
            3 The WYK and SEO District pollock TACs are not allocated by season and are not included in the total pollock TACs shown in this table.
        
        Proposed Annual and Seasonal Apportionments of Pacific Cod
        Section 679.20(a)(6)(ii) requires the allocation of the Pacific cod TAC between the inshore and offshore components in the Eastern Regulatory Area of the GOA. Additional apportionment by gear, operational sectors, and season are not required in the Eastern Regulatory Area of the GOA.
        Pursuant to § 679.20(a)(12)(i), NMFS proposes allocations for the 2014 and 2015 Pacific cod TACs in the Western and Central Regulatory Areas of the GOA. Section 679.20(a)(12)(i) requires allocation of the Pacific cod TAC among gear and operational sectors in each area. In the Central GOA, the Pacific cod TAC is apportioned seasonally among vessels using jig gear, CVs less than 50 feet in length overall using hook-and-line gear, CVs equal to or greater than 50 feet in length overall using hook-and-line gear, C/Ps using hook-and-line gear, CVs using trawl gear, C/Ps using trawl gear, and vessels using pot gear. In the Western GOA, the Pacific cod TAC is apportioned seasonally among vessels using jig gear, CVs using hook-and-line gear, C/Ps using hook-and-line gear, CVs using trawl gear, and vessels using pot gear. The overall seasonal apportionments in the Western and Central GOA are 60 percent of the annual TAC to the A season and 40 percent of the annual TAC to the B season.
        In accordance with the FMP, the annual jig sector allocations may increase up to 6 percent of the annual Western and Central GOA Pacific cod TACs depending on the annual performance of the jig sector (See Table 1 of Amendment 83 to the FMP for a detailed discussion of the jig sector allocation process (76 FR 74670, December 1, 2011)). NMFS proposes that the jig sector receive 2.5 percent of the annual Pacific cod TAC in the Western GOA. This includes a base allocation of 1.5 percent and an additional 1.0 percent because this sector harvested greater than 90 percent of its initial 2012 allocation in the Western GOA. NMFS also proposes that the jig sector would receive 2.0 percent of the annual Pacific cod TAC in the Central GOA. This includes a base allocation of 1.0 percent and an additional 1.0 percent because this sector harvested greater than 90 percent of its initial 2012 allocation in the Central GOA. In 2013, neither the Western nor Central GOA jig sectors harvested 90 percent of their respective 2013 Pacific cod allocations. However, jig sector allocation increases are established for a minimum of 2 years. In 2014, NMFS will re-evaluate the annual 2013 and 2014 harvest performance of each jig sector and determine whether to maintain or decrease the jig sector allocations proposed by this action in conjunction with the 2015 and 2016 proposed harvest specifications. The jig sector allocations are further apportioned between the A (60 percent) and B (40 percent) season.

        After allocation to the jig sector, the non-jig sector allocations based on gear type, operation type, and vessel length overall are allocated the remainder of the annual Pacific cod TAC in the Western and Central GOA. Table 3 lists the seasonal apportionments and allocations of the proposed 2014 and 2015 Pacific cod TACs.
        Under § 679.20(a)(12)(ii), any overage or underage of the Pacific cod allowance from the A season will be subtracted from, or added to, the subsequent B season allowance. In addition, any portion of the hook-and-line, trawl, pot, or jig sector allocations that is determined by NMFS as likely to go unharvested by a sector may be reapportioned to other sectors for harvest during the remainder of the fishery year.
        
          Table 3—Proposed 2014 and 2015 Seasonal Apportionments and Allocations of Pacific Cod TAC Amounts to Gear Types, Operational Types, and Vessel Length Overall in the Western and Central Gulf of Alaska and Allocations for Processing by the Inshore and Offshore Components in the Eastern Gulf of Alaska
          [Values are rounded to the nearest metric ton]
          
            Regulatory area and sector
            Annual allocation (mt)
            A season
            Sector % of annual non-jig TAC
            Seasonal allowances(mt)
            
            B season
            Sector % of annual non-jig TAC
            Seasonalallowances
              (mt)
            
          
          
            Western GOA
          
          
            Jig (2.5% of TAC)
            553
            N/A
            332
            N/A
            221
          
          
            Hook-and-line CV
            302
            0.70
            151
            0.70
            151
          
          
            Hook-and-line C/P
            4,267
            10.90
            2,349
            8.90
            1,918
          
          
            Trawl CV
            8,275
            27.70
            5,969
            10.70
            2,306
          
          
            Trawl C/P
            517
            0.90
            194
            1.50
            323
          
          
            Pot CV and Pot C/P
            8,189
            19.80
            4,267
            18.20
            3,922
            Total
            22,103
            60.00
            13,262
            40.00
            8,841
          
          
            Central GOA
          
          
            Jig (2.0% of TAC)
            770
            N/A
            462
            N/A
            308
          
          
            Hook-and-line < 50 CV
            5,513
            9.32
            3,517
            5.29
            1,996
          
          
            Hook-and-line ≥ 50 CV
            2,532
            5.61
            2,118
            1.10
            414
          
          
            Hook-and-line C/P
            1,927
            4.11
            1,550
            1.00
            377
          
          
            Trawl CV
            15,698
            21.13
            7,979
            20.45
            7,720
          
          
            Trawl C/P
            1,585
            2.00
            756
            2.19
            828
          
          
            Pot CV and Pot C/P
            10,497
            17.83
            6,731
            9.97
            3,766
          
          
            Total
            38,522
            60.00
            23,113
            40.00
            15,409
          
          
            Eastern GOA
             
            Inshore (90% of Annual TAC)
            Offshore (10% of Annual TAC)
          
          
             
            2,526
            2,273
            253
          
        
        Proposed Allocations of the Sablefish TAC Amounts to Vessels Using Hook-and-Line and Trawl Gear
        Section 679.20(a)(4)(i) and (ii) require allocations of sablefish TACs for each of the regulatory areas and districts to hook-and-line and trawl gear. In the Western and Central Regulatory Areas, 80 percent of each TAC is allocated to hook-and-line gear, and 20 percent of each TAC is allocated to trawl gear. In the Eastern Regulatory Area, 95 percent of the TAC is allocated to hook-and-line gear and 5 percent is allocated to trawl gear. The trawl gear allocation in the Eastern GOA may only be used to support incidental catch of sablefish in directed fisheries for other target species (§ 679.20(a)(4)(i)).
        In recognition of the prohibition against trawl gear in the SEO District of the Eastern Regulatory Area, the Council recommended and NMFS proposes the allocation of 5 percent of the combined Eastern Regulatory Area sablefish TAC to trawl gear in the WYK District, making the remainder of the WYK sablefish TAC available to vessels using hook-and-line gear. As a result, NMFS proposes to allocate 100 percent of the sablefish TAC in the SEO District to vessels using hook-and-line gear. This recommendation results in a proposed 2014 allocation of 245 mt to trawl gear and 1,657 mt to hook-and-line gear in the WYK District, and 2,993 mt to hook-and-line gear in the SEO District. Table 4 lists the allocations of the proposed 2014 sablefish TACs to hook-and-line and trawl gear. Table 5 lists the allocations of the proposed 2015 sablefish TACs to trawl gear.

        The Council recommended that the hook-and-line sablefish TAC be established annually to ensure that the Individual Fishery Quota (IFQ) fishery is conducted concurrent with the halibut IFQ fishery and is based on recent survey information. The Council also recommended that only the trawl sablefish TAC be established for 2 years so that retention of incidental catch of sablefish by trawl gear could commence in January in the second year of the groundfish harvest specifications. Since there is an annual assessment for sablefish and the final harvest specifications are expected to be published before the IFQ season begins (typically, in early March), the Council recommended that the sablefish TAC be set on an annual basis, rather than for 2 years, so that the best available scientific information could be considered in establishing the ABCs and TACs. With the exception of the trawl allocations that are provided to the Rockfish Program cooperatives (see Table 28c to part 679), directed fishing for sablefish with trawl gear is closed during the fishing year. Also, fishing for groundfish with trawl gear is prohibited prior to January 20. Therefore, it is not likely that the sablefish allocation to trawl gear would be reached before the effective date of the final 2014 and 2015 harvest specifications.
        
        
          Table 4—Proposed 2014 Sablefish TAC Amounts in the Gulf of Alaska and Allocations to Hook-and-Line and Trawl Gear
          [Values are rounded to the nearest metric ton]
          
            Area/district
            TAC
            Hook-and-line allocation
            Trawl allocation
          
          
            Western
            1,641
            1,313
            328
          
          
            Central
            5,195
            4,156
            1,039
          
          
            West Yakutat 1
            
            1,902
            1,657
            245
          
          
            Southeast Outside
            2,993
            2,993
            0
          
          
            Total
            11,731
            10,119
            1,612
          
          
            1 The proposed trawl allocation is based on allocating 5 percent of the combined Eastern Regulatory Area (West Yakutat and Southeast Outside districts combined) sablefish TAC to trawl gear in the West Yakutat district.
        
        
          Table 5—Proposed 2015 Sablefish TAC Amounts in the Gulf of Alaska and Allocation to Trawl Gear 1
          
          [Values are rounded to the nearest metric ton]
          
            Area/District
            TAC
            Hook-and-line allocation
            Trawl allocation
          
          
            Western
            1,641
            n/a
            328
          
          
            Central
            5,195
            n/a
            1,039
          
          
            West Yakutat2
            
            1,902
            n/a
            245
          
          
            Southeast Outside
            2,993
            n/a
            0
          
          
            Total
            11,731
            n/a
            1,612
          
          
            1 The Council recommended that harvest specifications for the hook-and-line gear sablefish Individual Fishing Quota fisheries be limited to 1 year.
          
            2 The proposed trawl allocation is based on allocating 5 percent of the combined Eastern Regulatory Area (West Yakutat and Southeast Outside districts combined) sablefish TAC to trawl gear in the West Yakutat district.
        
        Proposed Apportionments to the Rockfish Program
        These proposed 2014 and 2015 harvest specifications for the GOA include the various fishery cooperative allocations and sideboard limitations established by the Rockfish Program. Program participants are primarily trawl catcher vessels and trawl catcher/processors, with limited participation by vessels using longline gear. The Rockfish Program assigns quota share and cooperative quota to participants for primary and secondary species, allows a participant holding a license limitation program (LLP) license with rockfish quota share to form a rockfish cooperative with other persons, and allows holders of C/P LLP licenses to opt-out of the fishery. The Rockfish Program also has an entry level fishery for rockfish primary species for vessels using longline gear.
        Under the Rockfish Program, rockfish primary species (Pacific ocean perch, northern rockfish, and dusky rockfish) in the Central GOA are allocated to participants after deducting for incidental catch needs in other directed groundfish fisheries. Participants in the Rockfish Program also receive a portion of the Central GOA TAC of specific secondary species (Pacific cod, rougheye rockfish, sablefish, shortraker rockfish, and thornyhead rockfish).
        Additionally, the Rockfish Program establishes sideboard limits to restrict the ability of harvesters operating under the Rockfish Program to increase their participation in other, non-Rockfish Program fisheries. Besides groundfish species, the Rockfish Program allocates a portion of the halibut PSC limit from the third season deep-water species fishery allowance for the GOA trawl fisheries to Rockfish Program participants. (Rockfish Program sideboards and halibut PSC limits are discussed below.)
        Section 679.81(a)(2)(ii) requires allocations of 5 mt of Pacific ocean perch, 5 mt of northern rockfish, and 30 mt of dusky rockfish to the entry level longline fishery in 2014 and 2015. The allocation for the entry level longline fishery would increase incrementally each year if the catch exceeds 90 percent of the allocation of a species. The incremental increase in the allocation would continue each year until it is the maximum percent of the TAC for that species. In 2013, the catch did not exceed 90 percent of any allocated rockfish species. Therefore, NMFS is not proposing an increase to the entry level longline fishery 2014 and 2015 allocations in the Central GOA. The remainder of the TACs for the rockfish primary species would be allocated to the CV and C/P cooperatives. Table 6 lists the allocations of the proposed 2014 and 2015 TACs for each rockfish primary species to the entry level longline fishery, the incremental increase for future years, and the maximum percent of the TAC for the entry level longline fishery.
        
          Table 6—Proposed 2014 and 2015 Allocations of Rockfish Primary Species to the Entry Level Longline Fishery in the Central Gulf of Alaska.
          
            Rockfish primary species
            Allocations of the proposed 2014 and 2015 TAC
            Incrementalincrease per year
              if catch exceeds 90 percent of the
              allocation of:
            
            Up tomaximum
              percent of
              each TAC of: 
              (%)
            
          
          
            Pacific ocean perch
            5 metric tons
            5 metric tons
            1
          
          
            Northern rockfish
            5 metric tons
            5 metric tons
            2
          
          
            
            Dusky rockfish
            30 metric tons
            20 metric tons
            5
          
        
        Section 679.81(a)(2)(iii) requires allocations of rockfish primary species among various components of the Rockfish Program. Table 7 lists the proposed 2014 and 2015 allocations of rockfish in the Central GOA to the entry level longline fishery and other participants in the Rockfish Program, which include CV and C/P cooperatives. NMFS also proposes setting aside incidental catch amounts (ICAs) for other directed fisheries in the Central GOA of 1,200 mt of Pacific ocean perch, 200 mt of northern rockfish, and 200 mt of dusky rockfish. These amounts are based on recent average incidental catches in the Central GOA by other groundfish fisheries.

        Allocations among vessels belonging to CV or C/P cooperatives are not included in these proposed harvest specifications. Rockfish Program applications for CV cooperatives and C/P cooperatives are not due to NMFS until March 1 of each calendar year; therefore, NMFS cannot calculate 2014 and 2015 allocations in conjunction with these proposed harvest specifications. NMFS will post these allocations on the Alaska Region Web site at (http://alaskafisheries.noaa.gov/sustainablefisheries/goarat/default.htm) when they become available after March 1.
        
          Table 7—Proposed 2014 and 2015 Allocations of Rockfish Primary Species in the Central Gulf of Alaska to the Entry Level Longline Fishery and Other Participants in the Rockfish Program
          [Values are rounded to the nearest metric ton]
          
            Rockfish primary species
            TAC
            Incidental catch allowance
            
            TAC minus ICA
            Allocationto the
              entry
              level longline 1
              
              fishery
            
            Allocationto other
              participants
              in rockfish
              program 2
              
            
          
          
            Pacific ocean perch
            10,740
            1,200
            9,540
            5
            9,535
          
          
            Northern rockfish
            2,951
            200
            2,751
            5
            2,746
          
          
            Dusky rockfish
            3,317
            200
            3,117
            30
            3,087
          
          
            Total
            17,008
            1,600
            15,408
            40
            15,368
          
          
            1 Longline gear includes hook-and-line, jig, troll, and handline gear.
          
            2 Other participants in the Rockfish Program include vessels in CV and C/P cooperatives.
        
        Section 679.81(c) requires allocations of rockfish secondary species to CV and C/P cooperatives in the GOA. CV cooperatives receive allocations of Pacific cod, sablefish from the trawl gear allocation, and thornyhead rockfish. C/P cooperatives receive allocations of sablefish from the trawl allocation, rougheye rockfish, shortraker rockfish, and thornyhead rockfish. Table 8 lists the apportionments of the proposed 2014 and 2015 TACs of rockfish secondary species in the Central GOA to CV and C/P cooperatives.
        
          Table 8—Proposed 2014 and 2015 Apportionments of Rockfish Secondary Species in the Central GOA to Catcher Vessel (CV) and Catcher Processor (C/P) Cooperatives
          [Values are in metric tons]
          
            Rockfish secondary species
            Central GOA annual TAC
            CV cooperatives
            Percentage of TAC
            Apportionment (mt)
            C/P cooperatives
            Percentage of TAC
            Apportionment (mt)
          
          
            Pacific cod
            38,522
            3.81
            1,468
            N/A
            N/A
          
          
            Sablefish
            5,195
            6.78
            352
            3.51
            182
          
          
            Shortraker rockfish
            452
            N/A
            N/A
            40.00
            181
          
          
            Rougheye rockfish
            871
            N/A
            N/A
            58.87
            513
          
          
            Thornyhead rockfish
            766
            7.84
            60
            26.50
            203
          
        
        Proposed Halibut PSC Limits

        As discussed above, NMFS published a proposed rule to implement Amendment 95 to the GOA FMP (78 FR 57106, September 17, 2013). Amendment 95 would include GOA halibut PSC limits in Federal regulations and reduce halibut PSC limits in the GOA trawl and hook-and-line groundfish fisheries. For most gear and operational types, the proposed reductions would be phased-in over 3 years. This 3-year period could begin as early as 2014, if a final rule implementing Amendment 95 is approved. Implementation of the Amendment 95 final rule would require reductions to the 2014 halibut PSC limits in these proposed harvest specifications.
        Section 679.21(d) establishes annual halibut PSC limit apportionments to trawl and hook-and-line gear, and authorizes the establishment of apportionments for pot gear. In October 2013, the Council recommended proposed halibut PSC limits of 1,973 mt for trawl gear and 300 mt for hook-and-line gear for the 2014 and 2015 groundfish fisheries.
        With respect to this proposed action, 10 mt of the 300 mt hook-and-line halibut PSC limit is further allocated to the DSR fishery in the SEO District. The DSR fishery is defined at § 679.21(d)(4)(iii)(A). This fishery has been apportioned 10 mt of the halibut PSC limit in recognition of its small-scale harvests of groundfish.
        Most vessels in the DSR fishery are less than 60 ft (18.3 m) length overall and until 2013, have been exempt from observer coverage. Therefore, observer data were not available to verify actual halibut bycatch amounts. In 2013, NMFS implemented a restructured observer program in the GOA groundfish fisheries. Observers were placed on vessels between 40 and 60 feet length overall, which has provided additional data about groundfish and halibut PSC. NMFS does not yet have complete data from 2013 to evaluate halibut PSC use in the DSR fishery. NMFS estimates low halibut bycatch in the DSR fishery because (1) the duration of the DSR fisheries and the gear soak times are short, (2) the DSR fishery occurs in the winter when less overlap occurs in the distribution of DSR and halibut, and (3) the directed commercial DSR fishery has a low DSR TAC. The Alaska Department of Fish and Game sets the GHL for the DSR fishery after estimates of DSR incidental catch in all fisheries (including halibut and subsistence) and allocation to the DSR sport fish fishery have been deducted. Of the 303 mt TAC for DSR in 2013, 249 mt were available for the DSR commercial directed fishery, of which 212 mt were harvested.
        The FMP authorizes the Council to exempt specific gear from the halibut PSC limits. NMFS, after consultation with the Council, proposes to exempt pot gear, jig gear, and the sablefish IFQ hook-and-line gear fishery categories from the non-trawl halibut PSC limit for 2014 and 2015. The Council recommended, and NMFS is proposing, these exemptions because (1) pot gear fisheries have low annual halibut bycatch mortality, (2) IFQ program regulations prohibit discard of halibut if any halibut IFQ permit holder on board a CV holds unused halibut IFQ (§ 679.7(f)(11)), (3) sablefish IFQ fishermen typically hold halibut IFQ permits and are therefore required to retain the halibut they catch while fishing sablefish IFQ, and (4) NMFS estimates negligible halibut mortality for the jig gear fisheries. NMFS estimates halibut mortality is negligible in the jig gear fisheries given the small amount of groundfish harvested by jig gear, the selective nature of jig gear, and the high survival rates of halibut caught and released with jig gear.
        NMFS implemented a restructured observer program in 2013 (77 FR 70062, November 21, 2012). The restructured observer program provides data on fisheries that have previously been unobserved or were subject to very limited observer coverage. Specifically, the restructured observer program will improve biological and fisheries data, including halibut PSC, for pot and sablefish IFQ fisheries. NMFS will continue to review halibut PSC data collected in pot and sablefish IFQ fisheries in 2013, and provide input to the GOA Plan Team and Council. These data could be considered in future years when deciding whether to exempt specific gear from halibut PSC limits.
        Section 679.21(d)(5) authorizes NMFS to seasonally apportion the halibut PSC limits after consultation with the Council. The FMP and regulations require that the Council and NMFS consider the following information in seasonally apportioning halibut PSC limits: (1) Seasonal distribution of halibut, (2) seasonal distribution of target groundfish species relative to halibut distribution, (3) expected halibut bycatch needs on a seasonal basis relative to changes in halibut biomass and expected catch of target groundfish species, (4) expected bycatch rates on a seasonal basis, (5) expected changes in directed groundfish fishing seasons, (6) expected actual start of fishing effort, and (7) economic effects of establishing seasonal halibut allocations on segments of the target groundfish industry.
        The final 2013 and 2014 harvest specifications (78 FR 13162, February 26, 2013) summarized the Council's and NMFS' findings with respect to halibut PSC for each of these FMP considerations. The Council's and NMFS' findings for 2014 and 2015 are unchanged from 2013. Table 9 lists the proposed 2014 and 2015 Pacific halibut PSC limits, allowances, and apportionments. Section 679.21(d)(5)(iii) and (iv) specify that any underages or overages of a seasonal apportionment of a PSC limit will be deducted from or added to the next respective seasonal apportionment within the fishing year.
        
          Table 9—Proposed 2014 and 2015 Pacific Halibut PSC Limits, Allowances, and Apportionments 
          [Values are in metric tons]
          
            Trawl gear
            Season
            Percent
            Amount
            Hook-and-line gear 1
            
            Other than DSR
            Season
            Percent
            Amount
            DSR
            Season
            Amount
          
          
            January 20-April 1
            27.5
            543
            January 1-June 10
            86
            250
            January 1-December 31
            10
          
          
            April 1-July 1
            20
            395
            June 10-September 1
            2
            5
            
            
          
          
            July 1-September 1
            30
            592
            September 1-December 31
            12
            35
            
            
          
          
            September 1-October 1
            7.5
            148
            
            
            
            
            
          
          
            October 1-December 31
            15
            296
            
            
            
            
            
          
          
            Total
            
            1,973
            
            
            290
            
            10
          
          
            1 The Pacific halibut PSC limit for hook-and-line gear is allocated to the demersal shelf rockfish (DSR) fishery and fisheries other than DSR. The hook-and-line IFQ sablefish fishery is exempt from halibut PSC limits, as are pot and jig gear for all groundfish fisheries.
        
        
        Section 679.21(d)(3)(ii) authorizes further apportionment of the trawl halibut PSC limit as bycatch allowances to trawl fishery categories. The annual apportionments are based on each category's proportional share of the anticipated halibut bycatch mortality during a fishing year and optimization of the total amount of groundfish harvest under the halibut PSC limit. The fishery categories for the trawl halibut PSC limits are (1) a deep-water species fishery, composed of sablefish, rockfish, deep-water flatfish, rex sole, and arrowtooth flounder; and (2) a shallow-water species fishery, composed of pollock, Pacific cod, shallow-water flatfish, flathead sole, Atka mackerel, and “other species” (skates, sharks, squids, sculpins, and octopuses) (§ 679.21(d)(3)(iii)). Table 10 lists the proposed 2014 and 2015 seasonal apportionments of trawl halibut PSC limits between the trawl gear deep-water and the shallow-water species fisheries. Based on public comment and the information presented in the final 2013 SAFE report, the Council may recommend or NMFS may make changes to the seasonal, gear-type, or fishery category apportionments of halibut PSC limits for the final 2014 and 2015 harvest specifications.
        
          Table 10—Proposed 2014 and 2015 Seasonal Apportionments of the Pacific Halibut PSC Limit Apportioned Between the Trawl Gear Shallow-Water and Deep-Water Species Fisheries
          (Values are in metric tons)
          
            Season
            Shallow-water
            Deep-water 1
            
            Total
          
          
            January 20-April 1
            444
            99
            543
          
          
            April 1-July 1
            99
            296
            395
          
          
            July 1-September 1
            197
            395
            592
          
          
            September 1-October 1
            148
            Any remainder
            148
          
          
            Subtotal, January 20-October 1
            888
            789
            1,677
          
          
            October 1-December 31 2
            
            
            
            296
          
          
            Total
            
            
            1,973
          
          
            1 Vessels participating in cooperatives in the Rockfish Program will receive 191 mt of the third season (July 1 through September 1) deep-water species fishery halibut PSC apportionment.
          
            2 There is no apportionment between trawl shallow-water and deep-water species fisheries during the fifth season (October 1 through December 31).
        

        Section 679.21(d)(4) requires that the “other than DSR” halibut PSC apportionment to vessels using hook-and-line gear must be divided between CVs and C/Ps. NMFS must calculate the halibut PSC limit apportionments for the entire GOA to hook-and-line CVs and C/Ps in accordance with § 679.21(d)(4)(iii)(B)(1) and (2) in conjunction with these harvest specifications. A comprehensive description and example of the calculations necessary to apportion the “other than DSR” hook-and-line halibut PSC limit between the hook-and-line CV and C/P sectors were included in the proposed rule to implement Amendment 83 (76 FR 44700, July 26, 2011) and is not repeated here.
        For 2014 and 2015, NMFS proposes annual halibut PSC limit allocations of 166 mt to hook-and-line CVs and 124 mt to hook-and-line C/P sectors. In addition, these annual halibut PSC limits are divided into three seasonal apportionments, using seasonal percentages of 86 percent, 2 percent, and 12 percent. Table 11 lists the proposed 2014 and 2015 annual halibut PSC limits and seasonal apportionments between the hook-and-line sectors in the GOA.

        No later than November 1 of each year, NMFS calculates the projected unused amount of halibut PSC limit by either of the hook-and-line sectors for the remainder of the year. The projected unused amount of halibut PSC limit is made available to the other hook-and-line sector for the remainder of that fishing year if NMFS determines that an additional amount of halibut PSC limit is necessary for that sector to continue its directed fishing operations (§ 679.21(d)(4)(iii)(B)(3)).
        
          Table 11—Proposed 2014 and 2015 Apportionments of the “Other Hook-and-Line Fisheries” Halibut PSC Allowance Between the Hook-and-Line Gear Catcher Vessel and Catcher/Processor Sectors
          [Values are in metric tons]
          
            “Other than DSR” allowance
            Hook-and-line sector
            
            Percent of annual allowance
            
            Sectorannual 
              amount
            
            Season
            Seasonal percentage
            Sector seasonal amount
            
          
          
            290
            Catcher Vessel
            57.3
            166
            January 1-June 10
            86
            143
          
          
             
            
            
            
            June 10-September 1
            2
            3
          
          
             
            
            
            
            September 1-December 31
            12
            20
          
          
             
            Catcher/Processor
            42.7
            124
            January 1-June 10
            86
            106
          
          
             
            
            
            
            June 10-September 1
            2
            2
          
          
             
            
            
            
            September 1-December 31
            12
            15
          
        
        Estimated Halibut Bycatch in Prior Years

        The best available information on estimated halibut bycatch consists of data collected by fisheries observers during 2013. The calculated halibut bycatch mortality through November 2, 2013, is 1,076 mt for trawl gear, 145 mt for hook-and-line gear, and 13 mt for pot gear for a total halibut mortality of 1,234 mt. This halibut mortality was calculated using groundfish and halibut catch data from the NMFS Alaska Region's catch accounting system. This system contains historical and recent catch information compiled from each Alaska groundfish fishery.
        Halibut bycatch restrictions seasonally constrained trawl gear fisheries during the 2013 fishing year. Table 12 lists the closure dates for fisheries that resulted from the attainment of seasonal or annual halibut PSC limits.
        
          Table 12—2013 Fishery Closures Due to Attainment of Pacific Halibut PSC Limits
          
            Fishery category
            Opening date
            Closure date
            
              Federal Register citation
          
          
            Trawl Deep-water,1 season 2
            April 1, 2013
            May 18, 2013
            78 FR 12195, May 22, 2013.
          
          
            Hook-and-line gear, all sectors and targets 2
            
            January 1, 2013
            Remains open
            
          
          
            1 With the exception of vessels participating in the Rockfish Program and vessels fishing for pollock using pelagic trawl gear.
          
            2 With the exception of the IFQ sablefish fishery, which is open March 23, 2013, through November 7, 2013.
        
        Halibut Discard Mortality Rates
        To monitor halibut bycatch mortality allowances and apportionments, the Regional Administrator uses observed halibut incidental catch rates, discard mortality rates (DMRs), and estimates of groundfish catch to project when a fishery's halibut bycatch mortality allowance or seasonal apportionment is reached. The DMRs are based on the best information available, including information contained in the annual SAFE report.

        NMFS proposes the Council's recommendation that the halibut DMRs developed and recommended by the International Pacific Halibut Commission (IPHC) for the 2013 through 2015 GOA groundfish fisheries be used to monitor the proposed 2014 and 2015 halibut bycatch mortality allowances (see Tables 9 through 11). The IPHC developed the DMRs for the 2013 through 2015 GOA groundfish fisheries using the 10-year mean DMRs for those fisheries. Long-term average DMRs were not available for some fisheries, so rates from the most recent years were used. For the sculpin, shark, squid, skate, and octopus fisheries, where insufficient mortality data are available, the mortality rate of halibut caught in the Pacific cod fishery for that gear type was recommended as a default rate. The IPHC will analyze observer data annually and recommend changes to the DMRs when a fishery DMR shows large variation from the mean. A discussion of the DMRs and how the IPHC establishes them is available from the Council (see ADDRESSES). Table 13 lists the proposed 2014 and 2015 DMRs.
        
          Table 13—Proposed 2014 and 2015 Halibut Discard Mortality Rates for Vessels Fishing in the Gulf of Alaska
          [Values are percent of halibut assumed to be dead]
          
            Gear
            Target fishery
            Mortality rate (%)
          
          
            Hook-and-line
            Other fisheries 1
            
            11
          
          
             
            Skates
            11
          
          
             
            Pacific cod
            11
          
          
             
            Rockfish
            9
          
          
            Trawl
            Arrowtooth flounder
            73
          
          
             
            Deep-water flatfish
            43
          
          
             
            Flathead sole
            65
          
          
             
            Non-pelagic pollock
            60
          
          
             
            Other fisheries
            62
          
          
             
            Pacific cod
            62
          
          
             
            Pelagic pollock
            71
          
          
             
            Rex sole
            69
          
          
             
            Rockfish
            66
          
          
             
            Sablefish
            71
          
          
             
            Shallow-water flatfish
            67
          
          
            Pot
            Other fisheries
            17
          
          
             
            Pacific cod
            17
          
          
            1 Other fisheries includes all gear types for Atka mackerel, sculpins, sharks, squids, octopuses, and hook-and-line sablefish.
        
        Chinook Salmon Prohibited Species Catch Limits
        Amendment 93 to the FMP (77 FR 42629, July 20, 2012) established separate Chinook salmon PSC limits in the Western and Central GOA in the directed pollock fishery. These limits require NMFS to close the pollock directed fishery in the Western and Central regulatory areas of the GOA if the applicable limit is reached (§ 679.21(h)(6)). The annual Chinook salmon PSC limits in the pollock directed fishery of 6,684 salmon in the Western GOA and 18,316 salmon in the Central GOA are set in regulation at § 679.21(h)(2)(i) and (ii). In addition, all salmon (regardless of species), taken in the pollock directed fisheries in the Western and Central GOA must be retained until an observer at the processing facility that takes delivery of the catch is provided an opportunity to count the number of salmon and to collect any scientific data or biological samples from the salmon (§ 679.21(h)(4)).
        American Fisheries Act (AFA) Catcher/Processor and Catcher Vessel Groundfish Sideboard Limits

        Section 679.64 establishes groundfish harvesting and processing sideboard limits on AFA C/Ps and CVs in the GOA. These sideboard limits are necessary to protect the interests of fishermen and processors who do not directly benefit from the AFA from those fishermen and processors who receive exclusive harvesting and processing privileges under the AFA. Section 679.7(k)(1)(ii) prohibits listed AFA C/Ps from harvesting any species of fish in the GOA. Additionally, § 679.7(k)(1)(iv) prohibits listed AFA C/Ps from processing any pollock harvested in a directed pollock fishery in the GOA and any groundfish harvested in Statistical Area 630 of the GOA.
        AFA CVs that are less than 125 ft (38.1 meters) length overall, have annual landings of pollock in the Bering Sea and Aleutian Islands of less than 5,100 mt, and have made at least 40 landings of GOA groundfish from 1995 through 1997 are exempt from GOA sideboard limits under § 679.64(b)(2)(ii). Sideboard limits for non-exempt AFA CVs operating in the GOA are based on their traditional harvest levels of TAC in groundfish fisheries covered by the FMP. Section 679.64(b)(3)(iii) establishes the groundfish sideboard limitations in the GOA based on the retained catch of non-exempt AFA CVs of each sideboard species from 1995 through 1997 divided by the TAC for that species over the same period.
        Table 14 lists the proposed 2014 and 2015 groundfish sideboard limits for non-exempt AFA CVs. NMFS will deduct all targeted or incidental catch of sideboard species made by non-exempt AFA CVs from the sideboard limits listed in Table 14.
        
          Table 14—Proposed 2014 and 2015 GOA Non-Exempt American Fisheries Act Catcher Vessel (CV) Groundfish Harvest Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Apportionments by season/gear
            Area/component
            Ratio of 1995-1997 non-exempt AFA CV catch to 1995-1997 TAC
            
            Proposed 2014 and 2015 TACs
            Proposed 2014 and 2015 non-exempt AFA CV sideboard limit
            
          
          
            Pollock
            A Season, January 20-March 10
            Shumagin (610)
            0.6047
            3,921
            2,371
          
          
             
            
            Chirikof (620)
            0.1167
            15,015
            1,752
          
          
             
            
            Kodiak (630)
            0.2028
            5,480
            1,112
          
          
             
            B Season, March 10-May 31
            Shumagin (610)
            0.6047
            3,921
            2,371
          
          
             
            
            Chirikof (620)
            0.1167
            18,102
            2,112
          
          
             
            
            Kodiak (630)
            0.2028
            2,393
            485
          
          
             
            C Season, August 25-October 1
            Shumagin (610)
            0.6047
            8,903
            5,384
          
          
             
            
            Chirikof (620)
            0.1167
            6,943
            810
          
          
             
            
            Kodiak (630)
            0.2028
            8,570
            1,738
          
          
             
            D Season, October 1-November 1
            Shumagin (610)
            0.6047
            8,903
            5,384
          
          
             
            
            Chirikof (620)
            0.1167
            6,943
            810
          
          
             
            
            Kodiak (630)
            0.2028
            8,570
            1,738
          
          
             
            Annual
            WYK (640)
            0.3495
            3,093
            1,081
          
          
             
            
            SEO (650)
            0.3495
            10,774
            3,766
          
          
            Pacific cod
            A Season 1, January 1-June 10
            W
            0.1331
            13,262
            1,765
          
          
             
            
            C
            0.0692
            23,113
            1,599
          
          
             
            B Season 2, September 1-December 31
            W
            0.1331
            8,841
            1,177
          
          
             
            
            C
            0.0692
            15,409
            1,066
          
          
             
            Annual
            E inshore
            0.0079
            2,273
            18
          
          
             
            
            E offshore
            0.0078
            253
            2
          
          
            Sablefish
            Annual, trawl gear
            W
            0.0000
            328
            0
          
          
             
            
            C
            0.0642
            1,039
            67
          
          
             
            
            E
            0.0433
            245
            11
          
          
            Flatfish, shallow-water
            Annual
            W
            0.0156
            13,250
            207
          
          
             
            
            C
            0.0587
            18,000
            1,057
          
          
             
            
            E
            0.0126
            5,391
            68
          
          
            Flatfish, deep-water
            Annual
            W
            0.0000
            176
            
          
          
             
            
            C
            0.0647
            2,308
            149
          
          
             
            
            E
            0.0128
            2,642
            34
          
          
            Rex sole
            Annual
            W
            0.0007
            1,287
            1
          
          
             
            
            C
            0.0384
            6,310
            242
          
          
             
            
            E
            0.0029
            1,645
            5
          
          
            Arrowtooth flounder
            Annual
            W
            0.0021
            14,500
            30
          
          
             
            
            C
            0.0280
            75,000
            2,100
          
          
             
            
            E
            0.0002
            13,800
            3
          
          
            Flathead sole
            Annual
            W
            0.0036
            8,650
            31
          
          
             
            
            C
            0.0213
            15,400
            328
          
          
             
            
            E
            0.0009
            6,582
            6
          
          
            Pacific ocean perch
            Annual
            W
            0.0023
            2,005
            5
          
          
             
            
            C
            0.0748
            10,740
            803
          
          
             
            
            E
            0.0466
            3,388
            158
          
          
            Northern rockfish
            Annual
            W
            0.0003
            1,899
            1
          
          
             
            
            C
            0.0277
            2,951
            82
          
          
            
            Shortraker rockfish
            Annual
            W
            0.0000
            104
            0
          
          
             
            
            C
            0.0218
            452
            10
          
          
             
            
            E
            0.0110
            525
            6
          
          
            Dusky rockfish
            Annual
            W
            0.0001
            354
            0
          
          
             
            
            C
            0.0000
            3,317
            0
          
          
             
            
            E
            0.0067
            742
            5
          
          
            Rougheye rockfish
            Annual
            W
            0.0000
            83
            0
          
          
             
            
            C
            0.0237
            871
            21
          
          
             
            
            E
            0.0124
            300
            4
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0020
            303
            1
          
          
            Thornyhead rockfish
            Annual
            W
            0.0280
            150
            4
          
          
             
            
            C
            0.0280
            766
            21
          
          
             
            
            E
            0.0280
            749
            21
          
          
            Other Rockfish
            Annual
            W
            0.0034
            44
            0
          
          
             
            
            C
            0.1699
            606
            103
          
          
             
            
            E
            0.0000
            430
            0
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0309
            2,000
            62
          
          
            Big skates
            Annual
            W
            0.0063
            469
            3
          
          
             
            
            C
            0.0063
            1,793
            11
          
          
             
            
            E
            0.0063
            1,505
            9
          
          
            Longnose skates
            Annual
            W
            0.0063
            70
            0
          
          
             
            
            C
            0.0063
            1,879
            12
          
          
             
            
            E
            0.0063
            676
            4
          
          
            Other skates
            Annual
            Gulfwide
            0.0063
            2,030
            13
          
          
            Squids
            Annual
            Gulfwide
            0.0063
            5,884
            37
          
          
            Sharks
            Annual
            Gulfwide
            0.0063
            6,028
            38
          
          
            Octopuses
            Annual
            Gulfwide
            0.0063
            1,148
            7
          
          
            Sculpins
            Annual
            Gulfwide
            0.0063
            1,455
            9
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        
        Non-Exempt AFA Catcher Vessel Halibut PSC Limits
        The halibut PSC sideboard limits for non-exempt AFA CVs in the GOA are based on the aggregate retained groundfish catch by non-exempt AFA CVs in each PSC target category from 1995 through 1997 divided by the retained catch of all vessels in that fishery from 1995 through 1997 (§ 679.64(b)(4)). Table 15 lists the proposed 2014 and 2015 non-exempt AFA CV halibut PSC limits for vessels using trawl gear in the GOA.
        
          Table 15—Proposed 2014 and 2015 Non-Exempt American Fisheries Act Catcher Vessel Halibut Prohibited Species Catch (PSC) Limits for Vessels Using Trawl Gear in the GOA
          [PSC limits are rounded to the nearest whole metric ton]
          
            Season
            Season dates
            Target fishery
            Ratio of 1995-1997 non- exempt AFA CV retained catch to total 
              retained catch
            
            Proposed 2014 and 2015 PSC limit
            Proposed 2014 and 2015 non- exempt AFA CV PSC limit
            
          
          
            1
            January 20-April 1
            shallow-water
            0.340
            444
            151
          
          
             
            
            deep-water
            0.070
            99
            7
          
          
            2
            April 1-July 1
            shallow-water
            0.340
            99
            34
          
          
             
            
            deep-water
            0.070
            296
            21
          
          
            3
            July 1-September 1
            shallow-water
            0.340
            197
            67
          
          
             
            
            deep-water
            0.070
            395
            28
          
          
            4
            September 1-October 1
            shallow-water
            0.340
            148
            50
          
          
             
            
            deep-water
            0.070
            0
            0
          
          
            5
            October 1-December 31
            all targets
            0.205
            296
            61
          
        
        
        Non-AFA Crab Vessel Groundfish Sideboard Limits
        Section 680.22 establishes groundfish catch limits for vessels with a history of participation in the Bering Sea snow crab fishery to prevent these vessels from using the increased flexibility provided by the Crab Rationalization Program to expand their level of participation in the GOA groundfish fisheries. Sideboard limits restrict these vessels' catch to their collective historical landings in each GOA groundfish fishery (except the fixed-gear sablefish fishery). Sideboard limits also apply to landings made using an LLP license derived from the history of a restricted vessel, even if that LLP license is used on another vessel.
        The basis for these sideboard limits is described in detail in the final rules implementing the major provisions of the Crab Rationalization Program, including Amendments 18 and 19 to the Fishery Management Plan for Bering Sea/Aleutian Islands King and Tanner Crabs (Crab FMP) (70 FR 10174, March 2, 2005) and Amendment 34 to the Crab FMP (76 FR 35772, June 20, 2011). In addition, Amendment 83 to the GOA FMP (76 FR 74670, December 1, 2011) further modified the calculation of these sideboard limits.
        Table 16 lists these proposed 2014 and 2015 groundfish sideboard limitations for non-AFA crab vessels. All targeted or incidental catch of sideboard species made by non-AFA crab vessels or associated LLP licenses will be deducted from these sideboard limits.
        
          Table 16—Proposed 2014 and 2015 GOA Non-American Fisheries Act Crab Vessel Groundfish Harvest Sideboard Limits
          [Values are rounded to the nearest metric ton]
          
            Species
            Season/gear
            Area/component/gear
            Ratio of 1996-2000 non-AFA crab vessel catch to 1996-2000 total harvest
            
            Proposed 2014 and 2015 TACs
            Proposed 2014 and 2015 non-AFA crab vessel sideboard limit
          
          
            Pollock
            A Season, January 20-March 10
            Shumagin (610)
            0.0098
            3,921
            38
          
          
             
            
            Chirikof (620)
            0.0031
            15,015
            47
          
          
             
            
            Kodiak (630)
            0.0002
            5,481
            1
          
          
             
            B Season, March 10-May 31
            Shumagin (610)
            0.0098
            3,920
            38
          
          
             
            
            Chirikof (620)
            0.0031
            18,102
            56
          
          
             
            
            Kodiak (630)
            0.0002
            2,393
            0
          
          
             
            C Season, August 25-October 1
            Shumagin (610)
            0.0098
            8,903
            87
          
          
             
            
            Chirikof (620)
            0.0031
            6,944
            22
          
          
             
            
            Kodiak (630)
            0.0002
            8,568
            2
          
          
             
            D Season, October 1-November 1
            Shumagin (610)
            0.0098
            8,903
            87
          
          
             
            
            Chirikof (620)
            0.0031
            6,944
            22
          
          
             
            
            Kodiak (630)
            0.0002
            8,568
            2
          
          
             
            Annual
            WYK (640)
            0.0000
            3,093
            0
          
          
             
            
            SEO (650)
            0.0000
            10,774
            0
          
          
            Pacific cod
            A Season,1 January 1-June 10
            W Jig CV
            0.0000
            13,262
            0
          
          
             
            
            W Hook-and-line CV
            0.0004
            13,262
            5
          
          
             
            
            W Hook-and-line C/P
            0.0018
            13,262
            24
          
          
             
            
            W Pot CV
            0.0997
            13,262
            1,322
          
          
             
            
            W Pot C/P
            0.0078
            13,262
            103
          
          
             
            
            W Trawl CV
            0.0007
            13,262
            9
          
          
             
            
            C Jig CV
            0.0000
            23,113
            0
          
          
             
            
            C Hook-and-line CV
            0.0001
            23,113
            2
          
          
             
            
            C Hook-and-line C/P
            0.0012
            23,113
            28
          
          
             
            
            C Pot CV
            0.0474
            23,113
            1,096
          
          
             
            
            C Pot C/P
            0.0136
            23,113
            314
          
          
             
            
            C Trawl CV
            0.0012
            23,113
            28
          
          
             
            B Season,2 September 1-December 31
            W Jig CV
            0.0000
            8,841
            0
          
          
             
            
            W Hook-and-line CV
            0.0004
            8,841
            4
          
          
             
            
            W Hook-and-line C/P
            0.0018
            8,841
            16
          
          
             
            
            W Pot CV
            0.0997
            8,841
            881
          
          
             
            
            W Pot C/P
            0.0078
            8,841
            69
          
          
             
            
            W Trawl CV
            0.0007
            8,841
            6
          
          
             
            
            C Jig CV
            0.0000
            15,409
            0
          
          
             
            
            C Hook-and-line CV
            0.0001
            15,409
            2
          
          
             
            
            C Hook-and-line C/P
            0.0012
            15,409
            18
          
          
             
            
            C Pot CV
            0.0474
            15,409
            730
          
          
             
            
            C Pot C/P
            0.0136
            15,409
            210
          
          
             
            
            C Trawl CV
            0.0012
            15,409
            18
          
          
             
            Annual
            E inshore
            0.0110
            2,273
            25
          
          
             
            
            E offshore
            0.0000
            253
            0
          
          
            Sablefish
            Annual, trawl gear
            W
            0.0000
            328
            0
          
          
             
            
            C
            0.0000
            1,039
            0
          
          
            
             
            
            E
            0.0000
            245
            0
          
          
            Flatfish, shallow-water
            Annual
            W
            0.0059
            13,250
            78
          
          
             
            
            C
            0.0001
            18,000
            2
          
          
             
            
            E
            0.0000
            5,391
            0
          
          
            Flatfish, deep-water
            Annual
            W
            0.0035
            176
            1
          
          
             
            
            C
            0.0000
            2,308
            0
          
          
             
            
            E
            0.0000
            2,642
            0
          
          
            Rex sole
            Annual
            W
            0.0000
            1,287
            0
          
          
             
            
            C
            0.0000
            6,310
            0
          
          
             
            
            E
            0.0000
            1,645
            0
          
          
            Arrowtooth flounder
            Annual
            W
            0.0004
            14,500
            6
          
          
             
            
            C
            0.0001
            75,000
            8
          
          
             
            
            E
            0.0000
            13,800
            0
          
          
            Flathead sole
            Annual
            W
            0.0002
            8,650
            2
          
          
             
            
            C
            0.0004
            15,400
            6
          
          
             
            
            E
            0.0000
            6,582
            0
          
          
            Pacific ocean perch
            Annual
            W
            0.0000
            2,005
            0
          
          
             
            
            C
            0.0000
            10,740
            0
          
          
             
            
            E
            0.0000
            3,388
            0
          
          
            Northern rockfish
            Annual
            W
            0.0005
            1,899
            1
          
          
             
            
            C
            0.0000
            2,951
            0
          
          
            Shortraker rockfish
            Annual
            W
            0.0013
            104
            0
          
          
             
            
            C
            0.0012
            452
            1
          
          
             
            
            E
            0.0009
            525
            0
          
          
            Dusky rockfish
            Annual
            W
            0.0017
            354
            1
          
          
             
            
            C
            0.0000
            3,317
            0
          
          
             
            
            E
            0.0000
            742
            0
          
          
            Rougheye rockfish
            Annual
            W
            0.0067
            83
            1
          
          
             
            
            C
            0.0047
            871
            4
          
          
             
            
            E
            0.0008
            300
            0
          
          
            Demersal shelf rockfish
            Annual
            SEO
            0.0000
            303
            0
          
          
            Thornyhead rockfish
            Annual
            W
            0.0047
            150
            1
          
          
             
            
            C
            0.0066
            766
            5
          
          
             
            
            E
            0.0045
            749
            3
          
          
            Other rockfish
            Annual
            W
            0.0035
            44
            0
          
          
             
            
            C
            0.0033
            606
            2
          
          
             
            
            E
            0.0000
            430
            0
          
          
            Atka mackerel
            Annual
            Gulfwide
            0.0000
            2,000
            0
          
          
            Big skate
            Annual
            W
            0.0392
            469
            18
          
          
             
            
            C
            0.0159
            1,793
            29
          
          
             
            
            E
            0.0000
            1,505
            0
          
          
            Longnose skate
            Annual
            W
            0.0392
            70
            3
          
          
             
            
            C
            0.0159
            1,879
            30
          
          
             
            
            E
            0.0000
            676
            0
          
          
            Other skates
            Annual
            Gulfwide
            0.0176
            2,030
            36
          
          
            Sculpins
            Annual
            Gulfwide
            0.0176
            5,884
            104
          
          
            Sharks
            Annual
            Gulfwide
            0.0176
            6,028
            106
          
          
            Squids
            Annual
            Gulfwide
            0.0176
            1,148
            20
          
          
            Octopuses
            Annual
            Gulfwide
            0.0176
            1,455
            26
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        
        Rockfish Program Groundfish Sideboard and Halibut PSC Limitations
        The Rockfish Program establishes three classes of sideboard provisions: CV groundfish sideboard restrictions, C/P rockfish sideboard restrictions, and C/P opt-out vessel sideboard restrictions. These sideboards are intended to limit the ability of rockfish harvesters to expand into other fisheries.
        CVs participating in the Rockfish Program may not participate in directed fishing for dusky rockfish, northern rockfish, and Pacific ocean perch in the Western GOA and West Yakutat Districts from July 1 through July 31. Also, CVs may not participate in directed fishing for arrowtooth flounder, deep-water flatfish, and rex sole in the GOA from July 1 through July 31 (§ 679.82(d)).

        Catcher/processors participating in Rockfish Program cooperatives are restricted by rockfish and halibut PSC sideboard limits. These C/Ps are prohibited from directed fishing for northern rockfish, Pacific ocean perch, and dusky rockfish in the Western GOA and West Yakutat District from July 1 through July 31. Holders of C/P-designated LLP licenses that opt-out of participating in a rockfish cooperative will receive the portion of each sideboard limit that is not assigned to rockfish cooperatives. Table 17 lists the proposed 2014 and 2015 Rockfish Program C/P rockfish sideboard limits in the Western GOA and West Yakutat District. Due to confidentiality requirements associated with fisheries data, the sideboard limits for the West Yakutat District are not displayed.
        
          Table 17—Proposed 2014 and 2015 Rockfish Program Harvest Limits for the Western GOA and West Yakutat District by Fishery for the Catcher/Processor Sector
          [Values are rounded to the nearest metric ton]
          
            Area
            Fishery
            C/P sector (% of TAC)
            
            Proposed 2014 and 2015 TACs
            Proposed 2014 and 2015 C/P limit
          
          
            Western GOA
            Dusky rockfish
            72.3
            354
            256
          
          
             
            Pacific ocean perch
            50.6
            2,005
            1,015
          
          
             
            Northern rockfish
            74.3
            1,899
            1,411
          
          
            West Yakutat District
            Dusky rockfish
            Confid.1
            
            465
            N/A
          
          
             
            Pacific ocean perch
            Confid.1
            
            1,613
            N/A
          
          
            1 Not released due to confidentiality requirements associated with fish ticket data established by NMFS and the State of Alaska.
        

        The C/P sector is subject to halibut PSC sideboard limits for the trawl deep-water and shallow-water species fisheries from July 1 through July 31. No halibut PSC sideboard limits apply to the CV sector as vessels participating in a rockfish cooperative receive a portion of the annual halibut PSC limit. C/Ps that opt-out of the Rockfish Program would be able to access that portion of the deep-water and shallow-water halibut PSC sideboard limit not assigned to C/P rockfish cooperatives. The sideboard provisions for C/Ps that elect to opt-out of participating in a rockfish cooperative are described in § 679.82(c), (e), and (f). Sideboards are linked to the catch history of specific vessels that may choose to opt-out. The applications for C/Ps electing to opt-out are due to NMFS on March 1 of each calendar year; therefore, NMFS cannot calculate proposed 2014 and 2015 allocations. Once opt-out applications (if any) are received in 2014, the ratios and amounts used to calculate opt-out sideboard ratios will be known. NMFS will then calculate any applicable opt-out sideboards and post these allocations on the Alaska Region Web site at http://alaskafisheries.noaa.gov/sustainablefisheries/goarat/default.htm) when they have been prepared.
        Table 18 lists the 2014 and 2015 proposed Rockfish Program halibut PSC limits for the C/P sector.
        
          Table 18—Proposed 2014 and 2015 Rockfish Program Halibut Mortality Limits for the Catcher/Processor Sector
          [Values are rounded to the nearest metric ton]
          
            Sector
            Shallow-water species fishery halibut PSC sideboard ratio(percent)
            
            Deep-water species fishery 
              halibut PSC sideboard ratio
              (percent)
            
            Annual halibut mortality limit (mt)
            Annual shallow-water species fishery halibut PSC sideboard limit (mt)
            Annual deep-water species fishery halibut PSC sideboard limit (mt)
          
          
            Catcher/processor
            0.10
            2.50
            1,973
            2
            49
          
        
        If approved by the Secretary, implementation of Amendment 95 would phase in a 15-percent reduction to the Rockfish Program halibut PSC sideboard limits.
        Amendment 80 Program Groundfish Sideboard and PSC Limits
        Amendment 80 to the Fishery Management Plan for Groundfish of the Bering Sea and Aleutian Islands Management Area (Amendment 80 Program) established a limited access privilege program for the non-AFA trawl C/P sector. To limit the ability of participants eligible for the Amendment 80 Program to expand their harvest efforts in the GOA, the Amendment 80 Program established groundfish and halibut PSC limits for Amendment 80 Program participants.

        Section 679.92 establishes groundfish harvesting sideboard limits on all Amendment 80 Program vessels, other than the F/V Golden Fleece, to amounts no greater than the limits shown in Table 37 to part 679. Under regulations at § 679.92(d), the F/V Golden Fleece is prohibited from directed fishing for pollock, Pacific cod, Pacific ocean perch, dusky rockfish, and northern rockfish in the GOA.

        Groundfish sideboard limits for Amendment 80 Program vessels operating in the GOA are based on their average aggregate harvests from 1998 to 2004. Table 19 lists the proposed 2014 and 2015 sideboard limits for Amendment 80 Program vessels. NMFS will deduct all targeted or incidental catch of sideboard species made by Amendment 80 Program vessels from the sideboard limits in Table 19.
        
        
          Table 19—Proposed 2014 and 2015 GOA Groundfish Sideboard Limits for Amendment 80 Program Vessels
          [Values are rounded to the nearest metric ton]
          
            Species
            Season
            Area
            Ratio of Amendment 80 sector vessels 1998-2004 catch to TAC
            
            Proposed 2014 and 2015 TAC (mt)
            Proposed 2014 and 2015 Amendment 80 vessel sideboards (mt)
          
          
            Pollock
            A Season, January 20-February 25
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            3,92115,015
              5,481
            
            1230
              11
            
          
          
             
            B Season, March 10-May 31
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            3,92018,102
              2,393
            
            1236
              5
            
          
          
             
            C Season, August 25-September 15
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            8,9036,944
              8,568
            
            2714
              17
            
          
          
             
            D Season, October 1-November 1
            Shumagin (610)Chirikof (620)
              Kodiak (630)
            
            0.0030.002
              0.002
            
            8,9036,944
              8,568
            
            2714
              17
            
          
          
             
            Annual
            WYK (640)
            0.002
            3,093
            6
          
          
            Pacific cod
            A Season,1 January 1-June 10
            WC
            
            0.0200.044
            
            13,26223,113
            
            2651,017
            
          
          
             
            B Season,2 September 1-December 31
            WC
            
            0.0200.044
            
            8,84115,409
            
            177678
            
          
          
             
            Annual
            WYK
            0.034
            2,526
            86
          
          
            Pacific ocean perch
            Annual
            WWYK
            
            0.9940.961
            
            2,0051,613
            
            1,9931,550
            
          
          
            Northern rockfish
            Annual
            W
            1.000
            1,899
            1,899
          
          
            Dusky rockfish
            Annual
            WWYK
            
            0.7640.896
            
            354465
            
            270417
            
          
          
            1 The Pacific cod A season for trawl gear does not open until January 20.
          
            2 The Pacific cod B season for trawl gear closes November 1.
        

        The halibut PSC sideboard limits for Amendment 80 Program vessels in the GOA are based on the historic use of halibut PSC by Amendment 80 Program vessels in each PSC target category from 1998 through 2004. These values are slightly lower than the average historic use to accommodate two factors: Allocation of halibut PSC cooperative quota under the Rockfish Program and the exemption of the F/V Golden Fleece from this restriction (§ 679.92(b)(2)).
        Table 20 lists the proposed 2014 and 2015 halibut PSC limits for Amendment 80 Program vessels, as contained in Table 38 to 50 CFR part 679.
        
          Table 20—Proposed 2014 and 2015 Halibut PSC Sideboard Limits for Amendment 80 Program Vessels in the GOA 
          [Values are rounded to the nearest metric ton]
          
            Season
            Season dates
            Fishery category
            Historic Amendment 80 use of the annual halibut PSC limit (ratio)
            Proposed 2014 and 2015 annual PSC limit (mt)
            Proposed 2014 and 2015 Amendment 80 vessel PSC sideboard limit (mt)
            
          
          
            1
            January 20-April 1
            shallow-water
            0.0048
            1,973
            9
          
          
             
            
            deep-water
            0.0115
            1,973
            23
          
          
            2
            April 1-July 1
            shallow-water
            0.0189
            1,973
            37
          
          
             
            
            deep-water
            0.1072
            1,973
            212
          
          
            3
            July 1-September 1
            shallow-water
            0.0146
            1,973
            29
          
          
             
            
            deep-water
            0.0521
            1,973
            103
          
          
            4
            September 1-October 1
            shallow-water
            0.0074
            1,973
            15
          
          
             
            
            deep-water
            0.0014
            1,973
            3
          
          
            5
            October 1-December 31
            shallow-water
            0.0227
            1,973
            45
          
          
             
            
            deep-water
            0.0371
            1,973
            73
          
        
        Classification
        NMFS has determined that the proposed harvest specifications are consistent with the FMP and preliminarily determined that the proposed harvest specifications are consistent with the Magnuson-Stevens Act and other applicable laws.
        This action is authorized under 50 CFR 679.20 and is exempt from review under Executive Order 12866 and 13563.

        NMFS prepared an EIS for this action and made it available to the public on January 12, 2007 (72 FR 1512). On February 13, 2007, NMFS issued the Record of Decision (ROD) for the EIS. Copies of the EIS and ROD for this action are available from NMFS (see ADDRESSES). The EIS analyzes the environmental consequences of the proposed groundfish harvest specifications and alternative harvest strategies on resources in the action area. The EIS found no significant environmental consequences from the proposed action or its alternatives.
        NMFS prepared an Initial Regulatory Flexibility Analysis (IRFA) as required by section 603 of the Regulatory Flexibility Act (RFA), analyzing the methodology for establishing the relevant TACs. The IRFA evaluated the impacts on small entities of alternative harvest strategies for the groundfish fisheries in the EEZ off Alaska. As set forth in the methodology, TACs are set to a level that fall within the range of ABCs recommended by the SSC; the sum of the TACs must achieve the OY specified in the FMP. While the specific numbers that the methodology produces may vary from year to year, the methodology itself remains constant.

        A description of the proposed action, why it is being considered, and the legal basis for this proposed action are contained in the preamble above. A copy of the analysis is available from NMFS (see ADDRESSES). A summary of the IRFA follows.
        The action under consideration is a harvest strategy to govern the catch of groundfish in the GOA. The preferred alternative is the existing harvest strategy in which TACs fall within the range of ABCs recommended by the SSC. This action is taken in accordance with the FMP prepared by the Council pursuant to the Magnuson-Stevens Act.
        The entities directly regulated by this action are those that harvest groundfish in the EEZ of the GOA and in parallel fisheries within State waters. These include entities operating CVs and C/Ps within the action area and entities receiving direct allocations of groundfish. On June 20, 2013, the Small Business Administration issued a final rule revising the small business size standards for several industries effective July 22, 2013 (78 FR 37398; June 20, 2013). The rule increased the size standard for Finfish Fishing from $4.0 to 19.0 million, Shellfish Fishing from $4.0 to 5.0 million, and Other Marine Fishing from $4.0 to 7.0 million. The new size standards were used to prepare the IRFA for this action. Fishing vessels are considered small entities if their total annual gross receipts, from all their activities combined, are less than $19.0 million. The IRFA estimates the number of harvesting vessels that are considered small entities, but these estimates may overstate the number of small entities because (1) some vessels may also be active as tender vessels in the salmon fishery, fish in areas other than Alaska and the West Coast, or generate revenue from other non-fishing sources; and (2) all affiliations are not taken into account, especially if the vessel has affiliations not tracked in available data (i.e., ownership of multiple vessel or affiliation with processors) and may be misclassified as a small entity
        The IRFA shows that, in 2012, there were 1,424 individual catcher vessels with gross revenues less than or equal to $19 million. Some of these vessels are members of AFA inshore pollock cooperatives, GOA rockfish cooperatives, or BSAI crab rationalization cooperatives. Therefore, under the RFA, it is the aggregate gross receipts of all participating members of the cooperative that must meet the “under $19 million” threshold. Vessels that participate in these cooperatives are considered to be large entities within the meaning of the RFA. After accounting for membership in these cooperatives, there are an estimated 1,378 small catcher vessel entities remaining in the GOA groundfish sector. This latter group of small vessels had average gross revenues of about $359,000. Additionally, data presented in the IRFA indicates that in 2012, 32 catcher/processors grossed less than $19 million. Twenty-five vessels in this group were estimated to be large entities because of their affiliations with other vessels through an Amendment 80 cooperative and the Freezer Longline Conservation Cooperative. After taking account of these affiliations, NMFS estimates that seven of these vessels are small entities. The average gross revenue for these seven small catcher/processor entities was $1.6 million.
        The preferred alternative (Alternative 2) was compared to four other alternatives. Alternative 1 would have set TACs to generate fishing rates equal to the maximum permissible ABC (if the full TAC were harvested), unless the sum of TACs exceeded the GOA OY, in which case harvests would be limited to the OY. Alternative 3 would have set TACs to produce fishing rates equal to the most recent 5-year average fishing rate. Alternative 4 would have set TACs to equal the lower limit of the GOA OY range. Alternative 5, the “no action alternative,” would have set TACs equal to zero.
        The TACs associated with the preferred harvest strategy are those adopted by the Council in October 2013, as per Alternative 2. OFLs and ABCs for the species were based on recommendations prepared by the Council's GOA Plan Team in September 2013, and reviewed by the Council's SSC in October 2013. The Council based its TAC recommendations on those of its AP, which were consistent with the SSC's OFL and ABC recommendations.
        Alternative 1 selects harvest rates that would allow fishermen to harvest stocks at the level of ABCs, unless total harvests were constrained by the upper bound of the GOA OY of 800,000 mt. As shown in Table 1 of the preamble, the sum of ABCs in 2014 and 2015 would be 584,094 mt, which falls below the upper bound of the OY range. The sum of TACs is 427,068 mt, which is less than the sum of ABCs. In this instance, Alternative 1 is consistent with the preferred alternative (Alternative 2), meets the objectives of that action, and has small entity impacts that are equivalent to the preferred alternative. In some instances, the selection of Alternative 1 would not reflect the practical implications that increased TACs (where the sum of TACs equals the sum of ABCs) for some species probably would not be fully harvested. This could be due to a lack of commercial or market interest in such species. Additionally, an underharvest of some TACs could result due to constraints such as the fixed, and therefore constraining, PSC limits associated with the harvest of the GOA groundfish species.

        Alternative 3 selects harvest rates based on the most recent 5 years of harvest rates (for species in Tiers 1 through 3) or for the most recent 5 years of harvests (for species in Tiers 4 through 6). This alternative is inconsistent with the objectives of this action, the Council's preferred harvest strategy, because it does not take account of the most recent biological information for this fishery. NMFS annually conducts at-sea stock surveys for different species, as well as statistical modeling, to estimate stock sizes and permissible harvest levels. Actual harvest rates or harvest amounts are a component of these estimates, but in and of themselves may not accurately portray stock sizes and conditions. Harvest rates are listed for each species category for each year in the SAFE report (see ADDRESSES).

        Alternative 4 reduces the TACs from the upper end of the OY range in the GOA, to its lower end of 116,000 mt, which would lead to significantly lower harvests of all species. Overall, this would reduce 2014 TACs by about 73 percent and would lead to significant reductions in harvests of species harvested by small entities. While reductions of this size would be associated with offsetting price increases, the size of these increases is very uncertain. There are close substitutes for GOA groundfish species available in significant quantities from the Bering Sea and Aleutian Islands management area. While production declines in the GOA would undoubtedly be associated with significant price increases in the GOA, these increases would still be constrained by production of substitutes, and are very unlikely to offset revenue declines from smaller production. Thus, this alternative would have a detrimental impact on small entities.
        Alternative 5, which sets all harvests equal to zero, would have a significant adverse economic impact on small entities and would be contrary to obligations to achieve OY on a continuing basis, as mandated by the Magnuson-Stevens Act. Under Alternative 5, all 1,378 individual catcher vessels impacted by this rule would have gross revenues of $0. Additionally, the seven small catcher/processor impacted by this rule also would have gross revenues of $0.
        The proposed harvest specifications (Alternative 2) extend the current 2014 OFLs, ABCs, and TACs to 2014 and 2015. As noted in the IRFA, the Council may modify these OFLs, ABCs, and TACs in December 2013, when it reviews the November 2013 SAFE reports from its Groundfish Plan Teams, and the December 2013 meeting reports of its SSC and AP. Because TACs in the proposed 2014 and 2015 harvest specifications are unchanged from the 2014 TACs, NMFS does not expect adverse impacts on small entities. Also, NMFS does not expect any changes made by the Council in December 2013 to have significant adverse impacts on small entities.
        This action does not modify recordkeeping or reporting requirements, or duplicate, overlap, or conflict with any Federal rules.

        Adverse impacts on marine mammals or endangered species resulting from fishing activities conducted under this rule are discussed in the EIS and its accompanying annual SIRs (see ADDRESSES).
        
          Authority: 
          16 U.S.C. 773 et seq.; 16 U.S.C. 1540(f); 16 U.S.C. 1801 et seq.; 16 U.S.C. 3631 et seq.; Pub. L. 105-277; Pub. L. 106-31; Pub. L. 106-554; Pub. L. 108-199; Pub. L. 108-447; Pub. L. 109-241; Pub. L. 109-479.
        
        
          Dated: December 3, 2013.
          Alan D. Risenhoover,
          Director, Office of Sustainable Fisheries, performing the functions and duties of the Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2013-29354 Filed 12-9-13; 8:45 am]
      BILLING CODE 3510-22-P
    
  